Exhibit 10.6

 

FIRST AMERICAN FINANCIAL CORPORATION

2010 Incentive Compensation Plan

 

Amended and Restated

Effective as of January 18, 2017

 

 

 

 

 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

ARTICLE  I. ESTABLISHMENT; PURPOSES; AND DURATION

1

 

1.1.

Establishment of the Plan.

1

 

1.2.

Purposes of the Plan.

1

 

1.3.

Duration of the Plan.

1

ARTICLE  II. DEFINITIONS

1

 

2.1.

“Affiliate”

2

 

2.2.

“Award”

2

 

2.3.

“Award Agreement”

2

 

2.4.

“Beneficial Ownership”

2

 

2.5.

“Board” or “Board of Directors”

2

 

2.6.

“Cause”

2

 

2.7.

“Change of Control”

3

 

2.8.

“Code”

5

 

2.9.

“Committee”

5

 

2.10.

“Company Incumbent Board”

5

 

2.11.

“Company Proxy Contest”

5

 

2.12.

“Company Surviving Corporation”

5

 

2.13.

“Covered Employee”

5

 

2.14.

“Director”

5

 

2.15.

“Disability”

5

 

2.16.

“Dividend Equivalents”

6

 

2.17.

“Effective Date”

6

 

2.18.

“Employee”

6

 

2.19.

“Exchange Act”

6

 

2.20.

“Fair Market Value”

6

 

2.21.

“Fiscal Year”

6

 

2.22.

“Freestanding SAR”

7

 

2.23.

“Grant Price”

7

 

2.24.

“Incentive Stock Option”

7

 

2.25.

“Insider”

7

 

2.26.

“Non-Control Acquisition”

7

 

2.27.

“Non-Control Transaction”

7

 

2.28.

“Non-Employee Director”

7

 

2.29.

“Nonqualified Stock Option”

7

 

2.30.

“Notice”

7

 

2.31.

“Option”

7

 

2.32.

“Option Price”

7

 

2.33.

“Other Stock-Based Award”

7

 

2.34.

“Participant”

8

 

2.35.

“Performance-Based Compensation”

8

 

 

(i)

 

 

--------------------------------------------------------------------------------

 

Page

 

2.36.

“Performance Measure”

8

 

2.37.

“Performance Period”

8

 

2.38.

“Performance Share”

8

 

2.39.

“Performance Unit”

8

 

2.40.

“Period of Restriction”

8

 

2.41.

“Person”

8

 

2.42.

“Qualified Change of Control”

8

 

2.43.

“Related Entity”

8

 

2.44.

“Restricted Stock”

8

 

2.45.

“Restricted Stock Unit”

8

 

2.46.

“Retirement”

9

 

2.47.

“Rule 16b-3”

9

 

2.48.

“Securities Act”

9

 

2.49.

“Share”

9

 

2.50.

“Stock Appreciation Right”

9

 

2.51.

“Subject Person”

9

 

2.52.

“Subsidiary”

9

 

2.53.

“Substitute Awards”

9

 

2.54.

“Tandem SAR”

9

 

2.55.

“Termination”

9

 

2.56.

“Voting Securities”

10

ARTICLE  III. ADMINISTRATION

10

 

3.1.

General.

10

 

3.2.

Committee.

10

 

3.3.

Authority of the Committee.

10

 

3.4.

Award Agreements.

12

 

3.5.

Discretionary Authority; Decisions Binding.

12

 

3.6.

Attorneys; Consultants.

13

 

3.7.

Delegation of Administration.

13

ARTICLE  IV. SHARES SUBJECT TO THE PLAN AND ANNUAL AWARD LIMITS

13

 

4.1.

Number of Shares Available for Grants.

13

 

4.2.

Annual Award Limits.

14

 

4.3.

Adjustments in Authorized Shares.

15

 

4.4.

No Limitation on Corporate Actions.

15

ARTICLE  V. ELIGIBILITY AND PARTICIPATION

16

 

5.1.

Eligibility.

16

 

5.2.

Actual Participation.

16

ARTICLE  VI. STOCK OPTIONS

16

 

6.1.

Grant of Options.

16

 

6.2.

Award Agreement.

16

 

6.3.

Option Price.

16

 

 

(ii)

 

 

--------------------------------------------------------------------------------

 

Page

 

6.4.

Duration of Options.

17

 

6.5.

Exercise of Options.

17

 

6.6.

Payment.

17

 

6.7.

Rights as a Shareholder.

17

 

6.8.

Termination of Employment or Service.

18

 

6.9.

Limitations on Incentive Stock Options.

19

 

6.10.

No Repricing.

19

ARTICLE  VII. STOCK APPRECIATION RIGHTS

19

 

7.1.

Grant of SARs.

19

 

7.2.

Grant Price.

20

 

7.3.

Exercise of Tandem SARs.

20

 

7.4.

Exercise of Freestanding SARs.

20

 

7.5.

Award Agreement.

20

 

7.6.

Term of SARs.

20

 

7.7.

Payment of SAR Amount.

21

 

7.8.

Rights as a Shareholder.

21

 

7.9.

Termination of Employment or Service.

21

 

7.10.

No Repricing.

21

ARTICLE  VIII. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

21

 

8.1.

Awards of Restricted Stock and Restricted Stock Units.

21

 

8.2.

Award Agreement.

22

 

8.3.

Nontransferability of Restricted Stock.

22

 

8.4.

Period of Restriction and Other Restrictions.

22

 

8.5.

Delivery of Shares, Payment of Restricted Stock Units.

22

 

8.6.

Forms of Restricted Stock Awards.

22

 

8.7.

Voting Rights.

23

 

8.8.

Dividends and Other Distributions.

23

 

8.9.

Termination of Employment or Service.

23

 

8.10.

Compliance With Code Section 409A.

23

ARTICLE  IX. PERFORMANCE UNITS AND PERFORMANCE SHARES

24

 

9.1.

Grant of Performance Units and Performance Shares.

24

 

9.2.

Value of Performance Units and Performance Shares.

24

 

9.3.

Earning of Performance Units and Performance Shares.

24

 

9.4.

Form and Timing of Payment of Performance Units and Performance Shares.

24

 

9.5.

Rights as a Shareholder.

25

 

9.6.

Termination of Employment or Service.

25

 

9.7.

Compliance With Code Section 409A.

25

ARTICLE  X. OTHER STOCK-BASED AWARDS

25

 

10.1.

Other Stock-Based Awards.

25

 

10.2.

Value of Other Stock-Based Awards.

25

 

10.3.

Payment of Other Stock-Based Awards.

26

 

10.4.

Termination of Employment or Service.

26

 

 

(iii)

 

 

--------------------------------------------------------------------------------

 

Page

 

10.5.

Compliance With Code Section 409A.

26

ARTICLE  XI. PERFORMANCE MEASURES

26

 

11.1.

Performance Measures.

26

 

11.2.

Evaluation of Performance.

27

 

11.3.

Adjustment of Performance-Based Compensation.

27

 

11.4.

Committee Discretion.

28

ARTICLE  XII. DIVIDEND EQUIVALENTS

28

 

12.1.

Dividend Equivalents.

28

ARTICLE  XIII. TRANSFERABILITY OF AWARDS; BENEFICIARY DESIGNATION

29

 

13.1.

Transferability of Incentive Stock Options.

29

 

13.2.

All Other Awards.

29

 

13.3.

Beneficiary Designation.

29

ARTICLE  XIV. RIGHTS OF PARTICIPANTS

30

 

14.1.

Rights or Claims.

30

 

14.2.

Adoption of the Plan.

30

 

14.3.

Vesting.

30

 

14.4.

No Effects on Benefits.

30

 

14.5.

One or More Types of Awards.

31

ARTICLE  XV. CHANGE OF CONTROL

31

 

15.1.

Treatment of Outstanding Awards.

31

 

15.2.

No Implied Rights; Other Limitations.

33

 

15.3.

Termination, Amendment, and Modifications of Change of Control Provisions.

33

 

15.4.

Compliance with Code Section 409A.

33

ARTICLE  XVI. AMENDMENT, MODIFICATION, AND TERMINATION

33

 

16.1.

Amendment, Modification, and Termination.

33

 

16.2.

Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.

35

ARTICLE  XVII. TAX WITHHOLDING AND OTHER TAX MATTERS

35

 

17.1.

Tax Withholding.

35

 

17.2.

Withholding or Tendering Shares.

35

 

17.3.

Restrictions.

36

 

17.4.

Special ISO Obligations.

36

 

17.5.

Section 83(b) Election.

36

 

17.6.

No Guarantee of Favorable Tax Treatment.

36

ARTICLE  XVIII. LIMITS OF LIABILITY; INDEMNIFICATION

36

 

18.1.

Limits of Liability.

36

 

18.2.

Indemnification.

37

ARTICLE  XIX. SUCCESSORS

37

 

19.1.

General.

37

ARTICLE  XX. MISCELLANEOUS

37

 

20.1.

Drafting Context.

37

 

20.2.

Forfeiture Events.

38

 

 

(iv)

 

 

--------------------------------------------------------------------------------

 

Page

 

20.3.

Severability.

38

 

20.4.

Transfer, Leave of Absence.

38

 

20.5.

Exercise and Payment of Awards.

39

 

20.6.

Deferrals.

39

 

20.7.

Loans.

39

 

20.8.

No Effect on Other Plans.

40

 

20.9.

Section 16 of Exchange Act and Code Section 162(m).

40

 

20.10.

Requirements of Law; Limitations on Awards.

40

 

20.11.

Participants Deemed to Accept Plan.

41

 

20.12.

Governing Law.

41

 

20.13.

Plan Unfunded.

41

 

20.14.

Administration Costs.

42

 

20.15.

Uncertificated Shares.

42

 

20.16.

No Fractional Shares.

42

 

20.17.

Deferred Compensation.

42

 

20.18.

Employees Based Outside of the United States.

42

 

 

 

 

(v)

 

 

--------------------------------------------------------------------------------

 

FIRST AMERICAN FINANCIAL CORPORATION
2010 INCENTIVE COMPENSATION PLAN

Amended and Restated

Effective as of January 18, 2017

First American Financial Corporation, a Delaware corporation (the “Company”),
has adopted First American Financial Corporation 2010 Incentive Compensation
Plan (the “Plan”) for the benefit of non-employee directors of the Company and
officers and eligible employees of the Company and any Subsidiaries and
Affiliates (as each term defined below), as follows:  

ARTICLE  I.
ESTABLISHMENT; PURPOSES; AND DURATION

1.1.Establishment of the Plan.

  The Company hereby establishes this incentive compensation plan to be known as
“First American Financial Corporation 2010 Incentive Compensation Plan”, as set
forth in this document.  The Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Units, Performance Shares and Other
Stock-Based Awards.  The Plan was adopted by the Board of Directors (as defined
below) on May 28, 2010 and approved by The First American Corporation, as the
Company’s sole shareholder, on May 28, 2010.  For purposes of Section 422 of the
Code and otherwise, the Plan became effective on May 28, 2010 (the “Effective
Date”).  The Plan shall remain in effect as provided in Section 1.3.

1.2.Purposes of the Plan.

  The purposes of the Plan are to provide additional incentives to non-employee
directors of the Company and to those officers and employees of the Company,
Subsidiaries and Affiliates whose substantial contributions are essential to the
continued growth and success of the business of the Company and the Subsidiaries
and Affiliates, in order to strengthen their commitment to the Company and the
Subsidiaries and Affiliates, and to attract and retain competent and dedicated
individuals whose efforts will result in the long-term growth and profitability
of the Company and to further align the interests of such non-employee
directors, officers and employees with the interests of the shareholders of the
Company.  To accomplish such purposes, the Plan provides that the Company may
grant Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Units, Performance
Shares and Other Stock-Based Awards.

1.3.Duration of the Plan.

  The Plan shall commence on the Effective Date, as described in Section 1.1,
and shall remain in effect, subject to the right of the Board of Directors to
amend or terminate the Plan at any time pursuant to Article XVII, until all
Shares subject to it shall have been delivered, and any restrictions on such
Shares have lapsed, pursuant to the Plan’s provisions.  However, in no event may
an Award be granted under the Plan on or after ten years from the Effective
Date.

 

 

-1-

 

 

--------------------------------------------------------------------------------

 

ARTICLE  II.
DEFINITIONS

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

2.1.“Affiliate”

means any entity other than the Company and any Subsidiary that is affiliated
with the Company through stock or equity ownership or otherwise and is
designated as an Affiliate for purposes of the Plan by the Committee; provided,
however, that, notwithstanding any other provisions of the Plan to the contrary,
for purposes of NQSOs and SARs, if an individual who otherwise qualifies as an
Employee or Non-Employee Director provides services to such an entity and not to
the Company or a Subsidiary, such entity may only be designated an Affiliate if
the Company qualifies as a “service recipient,” within the meaning of Code
Section 409A, with respect to such individual; provided further that such
definition of “service recipient” shall be determined by (a) applying Code
Section 1563(a)(1), (2) and (3), for purposes of determining a controlled group
of corporations under Code Section 414(b), using the language “at least 50
percent” instead of “at least 80 percent” each place it appears in Code Section
1563(a)(1), (2) and (3), and by applying Treasury Regulations Section
1.414(c)-2, for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Code Section 414(c),
using the language “at least 50 percent” instead of “at least 80 percent” each
place it appears in Treasury Regulations Section 1.414(c)-2, and (b) where the
use of Shares with respect to the grant of an Option or SAR to such an
individual is based upon legitimate business criteria, by applying Code Section
1563(a)(1), (2) and (3), for purposes of determining a controlled group of
corporations under Code Section 414(b), using the language “at least 20 percent”
instead of “at least 80 percent” at each place it appears in Code Section
1563(a)(1), (2) and (3), and by applying Treasury Regulations Section
1.414(c)-2, for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Code Section 414(c),
using the language “at least 20 percent” instead of “at least 80 percent” at
each place it appears in Treasury Regulations Section 1.414(c)-2.

2.2.“Award”

means, individually or collectively, a grant under the Plan of Nonqualified
Stock Options, Incentive Stock Options, Stock Appreciation Rights, Restricted
Stock Awards, Restricted Stock Units, Performance Shares, Performance Units, and
Other Stock-Based Awards.

2.3.“Award Agreement”

means either: (a) a written agreement setting forth the terms and provisions
applicable to an Award granted under the Plan, or (b) a written or electronic
instrument issued by the Company to a Participant describing the terms and
provisions of such Award, including any amendment or modification thereof.  An
Award Agreement may be in the form of an agreement to be executed by both the
Participant and the Company (or an authorized representative of the Company) or
certificates, notices or similar instruments as approved by the Committee.  The
Committee may provide for the use of electronic, internet or other non-paper
Award Agreements, and the use of electronic, internet or other non-paper means
for the acknowledgement thereof, agreement thereto and actions thereunder by a
Participant.

2.4.“Beneficial Ownership”

(including correlative terms) shall have the meaning given such term in Rule
13d-3 promulgated under the Exchange Act.

 

 

-2-

 

 

--------------------------------------------------------------------------------

 

2.5.“Board” or “Board of Directors”

means the Board of Directors of the Company.

2.6.“Cause”

shall have the definition given such term in a Participant’s Award Agreement, or
in the absence of any such definition, as determined in good faith by the
Committee.

2.7.“Change of Control”

means the occurrence of any of the following:

(a)an acquisition in one transaction or a series of related transactions (other
than directly from the Company or pursuant to Awards granted under the Plan or
compensatory options or other similar awards granted by the Company) by any
Person of any Voting Securities of the Company, immediately after which such
Person has Beneficial Ownership of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding Voting Securities; provided,
however, that in determining whether a Change of Control has occurred pursuant
to this Section 2.7(a), Voting Securities of the Company which are acquired in a
Non-Control Acquisition shall not constitute an acquisition that would cause a
Change of Control; or

(b)any Person acquires in one transaction or a series of related transactions
(or has acquired during the twelve (12)-month period ending on the date of the
most recent acquisition by such Person) Beneficial Ownership of Voting
Securities of the Company possessing thirty-five percent (35%) or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, however, that in determining whether a Change of Control has occurred
pursuant to this Section 2.7(b), Voting Securities of the Company which are
acquired in a Non-Control Acquisition shall not constitute an acquisition that
would cause a Change of Control; or

(c)the individuals who, immediately prior to the Effective Date, are members of
the Board (the “Company Incumbent Board”) cease for any reason to constitute at
least a majority of the members of the Board; provided, however, that if the
election, or nomination for election of any new director was approved by a vote
of at least a majority of the Company Incumbent Board, such new director shall,
for purposes of the Plan, be considered as a member of the Company Incumbent
Board; provided further, however, that no individual shall be considered a
member of the Company Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Company Proxy Contest”) including by reason of any agreement
intended to avoid or settle any Election Contest or Company Proxy Contest; or

(d)the consummation of any merger, consolidation, recapitalization or
reorganization involving the Company unless:

(i)the shareholders of the Company, immediately before such merger,
consolidation, recapitalization or reorganization, own, directly or indirectly,
immediately following such merger, consolidation, recapitalization or
reorganization, more than fifty percent (50%) of the combined voting power of

 

 

-3-

 

 

--------------------------------------------------------------------------------

 

the outstanding Voting Securities of the corporation resulting from such merger
or consolidation or reorganization (the “Company Surviving Corporation”) in
substantially the same proportion as their ownership of the Voting Securities of
the Company immediately before such merger, consolidation, recapitalization or
reorganization; and

(ii)the individuals who were members of the Company Incumbent Board immediately
prior to the execution of the agreement providing for such merger,
consolidation, recapitalization or reorganization constitute at least a majority
of the members of the board of directors of the Company Surviving Corporation,
or a corporation Beneficially Owning, directly or indirectly, a majority of the
voting securities of the Company Surviving Corporation, and

(iii)no Person, other than (A) the Company, (B) any Related Entity, (C) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation, recapitalization or reorganization, was
maintained by the Company, the Company Surviving Corporation, or any Related
Entity or (D) any Person who, together with its Affiliates, immediately prior to
such merger, consolidation, recapitalization or reorganization had Beneficial
Ownership of fifty percent (50%) or more of the then outstanding Voting
Securities of the Company, owns, together with its Affiliates, Beneficial
Ownership of fifty percent (50%) or more of the combined voting power of the
Company Surviving Corporation’s then outstanding Voting Securities

(a transaction described in clauses (d)(i) through (d)(iii) above is referred to
herein as a “Non-Control Transaction”); or

(e)any approval of any plan or proposal for the liquidation or dissolution of
the Company; or

(f)any sale, lease, exchange, transfer or other disposition (in one transaction
or a series of related transactions) of all or substantially all of the assets
or business of the Company to any Person (other than (A) a transfer or
distribution to a Related Entity, or (B) a transfer or distribution to the
Company’s shareholders of the stock of a Related Entity or any other assets).

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of fifty percent (50%) or more of the combined voting power of the then
outstanding Voting Securities of the Company as a result of the acquisition of
Voting Securities of the Company by the Company which, by reducing the number of
Voting Securities of the Company then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and (1) before
such share acquisition by the Company the Subject Person becomes the Beneficial
Owner of any new or additional Voting Securities of the Company in a related
transaction or (2) after such share acquisition by the

 

 

-4-

 

 

--------------------------------------------------------------------------------

 

Company the Subject Person becomes the Beneficial Owner of any new or additional
Voting Securities of the Company which in either case increases the percentage
of the then outstanding Voting Securities of the Company Beneficially Owned by
the Subject Person, then a Change of Control shall be deemed to occur.  

Solely for purposes of this Section 2.7, (1) “Affiliate” shall mean, with
respect to any Person, any other Person that, directly or indirectly, controls,
is controlled by, or is under common control with, such Person, and (2)
“control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.  Any Relative (for
this purpose, “Relative” means a spouse, child, parent, parent of spouse,
sibling or grandchild) of an individual shall be deemed to be an Affiliate of
such individual for this purpose.  None of the Company or any Person controlled
by the Company shall be deemed to be an Affiliate of any holder of Shares.

For the avoidance of doubt, the formation of the Company as a wholly-owned
subsidiary of The First American Corporation, the consummation of any or all of
the transactions contemplated by the Separation and Distribution Agreement
between the Company and The First American Corporation, dated as of June 1, 2010
(the “Separation Agreement”) and any changes to the capital structure of the
Company or the ownership of the Voting Securities of the Company made prior to
the time of the consummation of the distribution of the Company’s securities to
the shareholders of The First American Corporation pursuant to the terms of the
Separation Agreement, will not be considered a Change of Control for purposes of
this Plan.

2.8.“Code”

means the Internal Revenue Code of 1986, as it may be amended from time to time,
including rules and regulations promulgated thereunder and successor provisions
and rules and regulations thereto.  

2.9.“Committee”

means the Compensation Committee of the Board of Directors or a subcommittee
thereof, or such other committee designated by the Board to administer the Plan.

2.10.“Company Incumbent Board”

shall have the meaning provided in Section 2.7(c).

2.11.“Company Proxy Contest”

shall have the meaning provided in Section 2.7(c).

2.12.“Company Surviving Corporation”

has the meaning provided in Section 2.7(d)(i).

2.13.“Covered Employee”

means any Employee who is or may become a “covered employee,” as defined in Code
Section 162(m), and who is designated, either as an individual Employee or a
member of a class of Employees, by the Committee within the shorter of (i)
ninety (90) days after the beginning of the Performance Period, or (ii) the
first twenty-five percent (25%) of the Performance Period, as a “Covered
Employee” under the Plan for such applicable Performance Period.

 

 

-5-

 

 

--------------------------------------------------------------------------------

 

2.14.“Director”

means any individual who is a member of the Board of Directors of the Company.

2.15.“Disability”

means the inability to engage in any substantial gainful occupation to which the
relevant individual is suited by education, training or experience, by reason of
any medically determinable physical or mental impairment, which condition can be
expected to result in death or continues for a continuous period of not less
than twelve (12) months; provided, however, that, for purposes of ISOs,
“Disability” shall mean “permanent and total disability” as set forth in Section
22(e)(3) of the Code.

2.16.“Dividend Equivalents”

means the equivalent value (in cash or Shares) of dividends that would otherwise
be paid on the Shares subject to an Award but that have not been issued or
delivered, as described in Article XII.

2.17.“Effective Date”

shall have the meaning ascribed to such term in Section 1.1.

2.18.“Employee”

means any person designated as an employee of the Company, a Subsidiary and/or
an Affiliate on the payroll records thereof.  An Employee shall not include any
individual during any period he or she is classified or treated by the Company,
a Subsidiary or an Affiliate as an independent contractor, a consultant, or any
employee of an employment, consulting, or temporary agency or any other entity
other than the Company, a Subsidiary and/or an Affiliate without regard to
whether such individual is subsequently determined to have been, or is
subsequently retroactively reclassified as a common-law employee of the Company,
a Subsidiary and/or an Affiliate during such period.  As further provided in
Section 20.4, for purposes of the Plan, upon approval by the Committee, the term
Employee may also include Employees whose employment with the Company, a
Subsidiary or an Affiliate has been terminated subsequent to being granted an
Award under the Plan.  For the avoidance of doubt, a Director who would
otherwise be an “Employee” within the meaning of this Section 2.18 shall be
considered an Employee for purposes of the Plan.

2.19.“Exchange Act”

means the Securities Exchange Act of 1934, as it may be amended from time to
time, including the rules and regulations promulgated thereunder and successor
provisions and rules and regulations thereto.

2.20.“Fair Market Value”

means the fair market value of the Shares as determined by the Committee by the
reasonable application of such reasonable valuation method, consistently
applied, as the Committee deems appropriate; provided, however, that, with
respect to ISOs, for purposes of Section 6.3 and 6.9(c), such fair market value
shall be determined subject to Section 422(c)(7) of the Code; provided further,
however, that (a) if the Shares are readily tradable on an established
securities market, Fair Market Value on any date shall be the last sale price
reported for the Shares on such market on such date or, if no sale is reported
on such date, on the last date preceding such date on which a sale was reported,
or (b) if the Shares are admitted for listing on the New York Stock Exchange or
other comparable market, Fair Market Value on any date shall be the last sale
price reported for the Shares on such market on such date or, if no sale is
reported on such date, on the last day preceding such date on which

 

 

-6-

 

 

--------------------------------------------------------------------------------

 

a sale was reported.  In each case, the Committee shall determine Fair Market
Value in a manner that satisfies the applicable requirements of Code Section
409A.

2.21.“Fiscal Year”

means the calendar year, or such other consecutive twelve-month period as the
Committee may select.

2.22.“Freestanding SAR”

means a SAR that is granted independently of any Options, as described in
Article VII.

2.23.“Grant Price”

means the price established at the time of grant of a SAR pursuant to Article
VII, used to determine whether there is any payment due upon exercise of the
SAR.

2.24.“Incentive Stock Option”

or “ISO” means a right to purchase Shares under the Plan in accordance with the
terms and conditions set forth in Article VI and which is designated as an
Incentive Stock Option and which is intended to meet the requirements of Section
422 of the Code.

2.25.“Insider”

means an individual who is, on the relevant date, an officer, director or ten
percent (10%) Beneficial Owner of any class of the Company’s equity securities
that is registered pursuant to Section 12 of the Exchange Act, as determined by
the Committee in accordance with Section 16 of the Exchange Act.

2.26.“Non-Control Acquisition”

means an acquisition (whether by merger, stock purchase, asset purchase or
otherwise) by (a) an employee benefit plan (or a trust forming a part thereof)
maintained by (i) the Company or (ii) any corporation or other Person of which
fifty percent (50%) or more of its total value or total voting power of its
Voting Securities or equity interests is owned, directly or indirectly, by the
Company (a “Related Entity”); (b) the Company or any Related Entity; (c) any
Person in connection with a Non-Control Transaction; or (d) any Person that
owns, together with its Affiliates, Beneficial Ownership of fifty percent (50%)
or more of the outstanding Voting Securities of the Company on the Effective
Date.

2.27.“Non-Control Transaction”

shall have the meaning provided in Section 2.7(d).

2.28.“Non-Employee Director”

means a Director who is not an Employee.

2.29. “Nonqualified Stock Option”

or “NQSO” means a right to purchase Shares under the Plan in accordance with the
terms and conditions set forth in Article VI and which is not intended to meet
the requirements of Section 422 of the Code or otherwise does not meet such
requirements.

2.30.“Notice”

means notice provided by a Participant to the Company in a manner prescribed by
the Committee.

2.31.“Option”

or “Stock Option” means an Incentive Stock Option or a Nonqualified Stock
Option, as described in Article VI.

 

 

-7-

 

 

--------------------------------------------------------------------------------

 

2.32.“Option Price”

means the price at which a Share may be purchased by a Participant pursuant to
an Option.

2.33.“Other Stock-Based Award”

means an equity-based or equity-related Award described in Section 10.1, granted
in accordance with the terms and conditions set forth in Article X.

2.34.“Participant”

means any eligible individual as set forth in Article V who holds one or more
outstanding Awards.

2.35.“Performance-Based Compensation”

means compensation under an Award that is intended to satisfy the requirements
of Code Section 162(m) for certain performance-based compensation paid to
Covered Employees.  Notwithstanding the foregoing, nothing in the Plan shall be
construed to mean that an Award which does not satisfy the requirements for
performance-based compensation under Code Section 162(m) does not constitute
performance-based compensation for other purposes, including Code Section 409A.

2.36.“Performance Measure”

means performance criteria or measures as described in Section 11.1 on which the
performance goals described in Article XI are based and which are approved by
the Company’s shareholders pursuant to the Plan in order to qualify certain
Awards as Performance-Based Compensation in accordance with Article XI.

2.37.“Performance Period”

means the period of time during which the performance goals must be met in order
to determine the degree of payout and/or vesting with respect to, or the amount
or entitlement to, an Award.

2.38.“Performance Share”

means an Award of a performance share granted to a Participant, as described in
Article IX.

2.39.“Performance Unit”

means an Award of a performance unit granted to a Participant, as described in
Article IX.

2.40.“Period of Restriction”

means the period during which Shares of Restricted Stock or Restricted Stock
Units are subject to a substantial risk of forfeiture, and, in the case of
Restricted Stock, the transfer of Shares of Restricted Stock is limited in some
way, as provided in Article VIII.

2.41.“Person”

means “person” as such term is used for purposes of Section 13(d) or 14(d) of
the Exchange Act, including any individual, corporation, limited liability
company, partnership, trust, unincorporated organization, government or any
agency or political subdivision thereof, or any other entity or any group of
persons.  

2.42.“Qualified Change of Control”

means a Change of Control that qualifies as a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of Section 409A(a)(2)(A)(v) of
the Code.

2.43.“Related Entity”

has the meaning provided in Section 2.26.

 

 

-8-

 

 

--------------------------------------------------------------------------------

 

2.44.“Restricted Stock”

means an Award granted to a Participant pursuant to Article VIII.

2.45.“Restricted Stock Unit”

means an Award, whose value is equal to a Share, granted to a Participant
pursuant to Article VIII.

2.46.“Retirement”

means Termination of a Participant due to either (a) retirement in accordance
with any employee pension benefit plan maintained by the Company that is
intended to satisfy the requirements of Section 401(a) of the Code entitling
such Participant to a full pension under such plan or (b) retirement with the
consent of the Committee.

2.47.“Rule 16b-3”

means Rule 16b-3 under the Exchange Act, or any successor rule, as the same may
be amended from time to time.

2.48.“Securities Act”

means the Securities Act of 1933, as it may be amended from time to time,
including the rules and regulations promulgated thereunder and successor
provisions and rules and regulations thereto.

2.49.“Share”

means a share of common stock, par value $0.00001 per share, of the Company
(including any new, additional or different stock or securities resulting from
any change in corporate capitalization as listed in Section 4.3).

2.50.“Stock Appreciation Right”

or “SAR” means an Award, granted alone (a “Freestanding SAR”) or in connection
with a related Option (a “Tandem SAR”), designated as a SAR, pursuant to the
terms of Article VII.

2.51.“Subject Person”

has the meaning provided in Section 2.7.

2.52.“Subsidiary”

means any present or future corporation which is or would be a “subsidiary
corporation” of the Company as the term is defined in Section 424(f) of the
Code.

2.53.“Substitute Awards”

means Awards granted or Shares issued by the Company in assumption of, or in
substitution or exchange for, options or other awards previously granted, or the
right or obligation to grant future options or other awards, by a company
acquired by the Company, a Subsidiary and/or an Affiliate or with which the
Company, a Subsidiary and/or an Affiliate combines, or otherwise in connection
with any merger, consolidation, acquisition of property or stock, or
reorganization involving the Company, a Subsidiary or an Affiliate, including a
transaction described in Code Section 424(a).

2.54.“Tandem SAR”

means a SAR that is granted in connection with a related Option pursuant to
Article VII.

2.55.“Termination”

means the time when a Participant ceases the performance of services for the
Company, any Affiliate or Subsidiary, as applicable, for any reason, with or
without Cause, including a Termination by resignation, discharge, death,
Disability or Retirement, but excluding (a) a Termination where there is a
simultaneous reemployment or continuing employment of a Participant by the
Company, Affiliate or any Subsidiary, (b) at the

 

 

-9-

 

 

--------------------------------------------------------------------------------

 

discretion of the Committee, a Termination that results in a temporary
severance, and (c) at the discretion of the Committee, a Termination of an
Employee that is immediately followed by the Participant’s service as a
Non-Employee Director.  Notwithstanding any other provisions of the Plan or any
Award Agreement to the contrary, a Termination shall not be deemed to have
occurred for purposes of any provision the Plan or any Award Agreement providing
for payment or distribution with respect to an Award constituting deferred
compensation subject to Code Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A.

2.56.“Voting Securities”

shall mean, with respect to any Person that is a corporation, all outstanding
voting securities of such Person entitled to vote generally in the election of
the board of directors of such Person.

ARTICLE  III.
ADMINISTRATION

3.1.General.

  The Committee shall have exclusive authority to operate, manage and administer
the Plan in accordance with its terms and conditions.  Notwithstanding the
foregoing, in its absolute discretion, the Board may at any time and from time
to time exercise any and all rights, duties and responsibilities of the
Committee under the Plan, including establishing procedures to be followed by
the Committee, but excluding matters which under any applicable law, regulation
or rule, including any exemptive rule under Section 16 of the Exchange Act
(including Rule 16b-3) or Section 162(m) of the Code, are required to be
determined in the sole discretion of the Committee.  If and to the extent that
the Committee does not exist or cannot function, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee,
subject to the limitations set forth in the immediately preceding
sentence.  Notwithstanding any other provision of the Plan to the contrary, any
action or determination specifically affecting or relating to an Award granted
to a Non-Employee Director shall be taken or approved, by the Board or the
Committee.

3.2.Committee.

  The members of the Committee shall be appointed from time to time by, and
shall serve at the discretion of, the Board of Directors.  The Committee shall
consist of not less than three (3) non-employee members of the Board, each of
whom satisfies such criteria of independence as the Board may establish and such
additional regulatory or listing requirements as the Board may determine to be
applicable or appropriate.  Appointment of Committee members shall be effective
upon their acceptance of such appointment.  Committee members may be removed by
the Board at any time either with or without cause, and such members may resign
at any time by delivering notice thereof to the Board.  Any vacancy on the
Committee, whether due to action of the Board or any other reason, shall be
filled by the Board.  The Committee shall keep minutes of its meetings.  A
majority of the Committee shall constitute a quorum and a majority of a quorum
may authorize any action.  

3.3.Authority of the Committee.

  The Committee shall have full discretionary authority to grant, pursuant to
the terms of the Plan, Awards to those individuals who are eligible to receive
Awards under the Plan.  Except as limited by law or by the Articles of
Incorporation or Bylaws of the Company, and subject to the provisions herein,
the Committee shall have full power, in accordance with the other terms and
provisions of the Plan, to:  

 

 

-10-

 

 

--------------------------------------------------------------------------------

 

(a)select Employees and Non-Employee Directors who may receive Awards under the
Plan and become Participants;

(b)determine eligibility for participation in the Plan and decide all questions
concerning eligibility for, and the amount of, Awards under the Plan;

(c)determine the sizes and types of Awards;

(d)determine the terms and conditions of Awards, including the Option Prices of
Options and the Grant Prices of SARs;

(e)grant Awards as an alternative to, or as the form of payment for grants or
rights earned or payable under, other bonus or compensation plans, arrangements
or policies of the Company or a Subsidiary or Affiliate;

(f)grant Substitute Awards on such terms and conditions as the Committee may
prescribe, subject to compliance with the ISO rules under Code Section 422 and
the nonqualified deferred compensation rules under Code Section 409A, where
applicable;

(g)make all determinations under the Plan concerning Termination of any
Participant’s employment or service with the Company or a Subsidiary or
Affiliate, including whether such Termination occurs by reason of Cause,
Disability or Retirement or in connection with a Change of Control and whether a
leave constitutes a Termination;

(h)construe and interpret the Plan and any agreement or instrument entered into
under the Plan, including any Award Agreement;

(i)establish and administer any terms, conditions, restrictions, limitations,
forfeiture, vesting or exercise schedule, and other provisions of or relating to
any Award;

(j)establish and administer any performance goals in connection with any Awards,
including related Performance Measures or performance criteria and applicable
Performance Periods, determine the extent to which any performance goals and/or
other terms and conditions of an Award are attained or are not attained, and
certify whether, and to what extent, any such performance goals and other
material terms applicable to Awards intended to qualify as Performance-Based
Compensation were in fact satisfied;

(k)construe any ambiguous provisions, correct any defects, supply any omissions
and reconcile any inconsistencies in the Plan and/or any Award Agreement or any
other instrument relating to any Awards;

(l)establish, adopt, amend, waive and/or rescind rules, regulations, procedures,
guidelines, forms and/or instruments for the Plan’s operation or administration;

(m)make all valuation determinations relating to Awards and the payment or
settlement thereof;

 

 

-11-

 

 

--------------------------------------------------------------------------------

 

(n)grant waivers of terms, conditions, restrictions and limitations under the
Plan or applicable to any Award, or accelerate the vesting or exercisability of
any Award;

(o)subject to the provisions of Article XVI, amend or adjust the terms and
conditions of any outstanding Award and/or adjust the number and/or class of
shares of stock subject to any outstanding Award;

(p)at any time and from time to time after the granting of an Award, specify
such additional terms, conditions and restrictions with respect to such Award as
may be deemed necessary or appropriate to ensure compliance with any and all
applicable laws or rules, including terms, restrictions and conditions for
compliance with applicable securities laws or listing rules, methods of
withholding or providing for the payment of required taxes and restrictions
regarding a Participant’s ability to exercise Options through a cashless
(broker-assisted) exercise;

(q)offer to buy out an Award previously granted, based on such terms and
conditions as the Committee shall establish with and communicate to the
Participant at the time such offer is made;

(r)determine whether, and to what extent and under what circumstances Awards may
be settled in cash, Shares or other property or canceled or suspended; and

(s)exercise all such other authorities, take all such other actions and make all
such other determinations as it deems necessary or advisable for the proper
operation and/or administration of the Plan.

3.4.Award Agreements.

  The Committee shall, subject to applicable laws and rules, determine the date
an Award is granted.  Each Award shall be evidenced by an Award Agreement;
however, two or more Awards granted to a single Participant may be combined in a
single Award Agreement.  An Award Agreement shall not be a precondition to the
granting of an Award; provided, however, that (a) the Committee may, but need
not, require as a condition to any Award Agreement’s effectiveness, that such
Award Agreement be executed on behalf of the Company and/or by the Participant
to whom the Award evidenced thereby shall have been granted (including by
electronic signature or other electronic indication of acceptance), and such
executed Award Agreement be delivered to the Company, and (b) no person shall
have any rights under any Award unless and until the Participant to whom such
Award shall have been granted has complied with the applicable terms and
conditions of the Award.  The Committee shall prescribe the form of all Award
Agreements, and, subject to the terms and conditions of the Plan, shall
determine the content of all Award Agreements.  Any Award Agreement may be
supplemented or amended in writing from time to time as approved by the
Committee; provided that the terms and conditions of any such Award Agreement as
supplemented or amended are not inconsistent with the provisions of the
Plan.  In the event of any dispute or discrepancy concerning the terms of an
Award, the records of the Committee or its designee shall be determinative.

3.5.Discretionary Authority; Decisions Binding.

  The Committee shall have full discretionary authority in all matters related
to the discharge of its responsibilities and the

 

 

-12-

 

 

--------------------------------------------------------------------------------

 

exercise of its authority under the Plan.  All determinations, decisions,
actions and interpretations by the Committee with respect to the Plan and any
Award Agreement, and all related orders and resolutions of the Committee shall
be final, conclusive and binding on all Participants, the Company and its
shareholders, any Subsidiary or Affiliate and all persons having or claiming to
have any right or interest in or under the Plan and/or any Award Agreement.  The
Committee shall consider such factors as it deems relevant to making or taking
such decisions, determinations, actions and interpretations, including the
recommendations or advice of any Director or officer or employee of the Company,
any director, officer or employee of a Subsidiary or Affiliate and such
attorneys, consultants and accountants as the Committee may select.  A
Participant or other holder of an Award may contest a decision or action by the
Committee with respect to such person or Award only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or was unlawful.

3.6.Attorneys; Consultants.

  The Committee may consult with counsel who may be counsel to the Company.  The
Committee may, with the approval of the Board, employ such other attorneys
and/or consultants, accountants, appraisers, brokers, agents and other persons,
any of whom may be an Employee, as the Committee deems necessary or
appropriate.  The Committee, the Company and its officers and Directors shall be
entitled to rely upon the advice, opinions or valuations of any such
persons.  The Committee shall not incur any liability for any action taken in
good faith in reliance upon the advice of such counsel or other persons.

3.7.Delegation of Administration.

  Except to the extent prohibited by applicable law, including any applicable
exemptive rule under Section 16 of the Exchange Act (including Rule 16b-3) or
Section 162(m) of the Code, or the applicable rules of a stock exchange, the
Committee may, in its discretion, allocate all or any portion of its
responsibilities and powers under this Article III to any one or more of its
members and/or delegate all or any part of its responsibilities and powers under
this Article III to any person or persons selected by it; provided, however,
that the Committee may not delegate its authority to correct defects, omissions
or inconsistencies in the Plan.  Any such authority delegated or allocated by
the Committee under this Section 3.7 shall be exercised in accordance with the
terms and conditions of the Plan and any rules, regulations or administrative
guidelines that may from time to time be established by the Committee, and any
such allocation or delegation may be revoked by the Committee at any time.

ARTICLE  IV.
SHARES SUBJECT TO THE PLAN AND ANNUAL AWARD LIMITS

4.1.Number of Shares Available for Grants.

  The shares of stock subject to Awards granted under the Plan shall be
Shares.  Such Shares subject to the Plan may be either authorized and unissued
shares (which will not be subject to preemptive rights) or previously issued
shares acquired by the Company or any Subsidiary.  Subject to adjustment as
provided in Section 4.3, the total number of Shares that may be delivered
pursuant to Awards under the Plan shall be sixteen million (16,000,000)
Shares.  If (a) any Shares are subject to an Option, SAR, or other Award which
for any reason expires or is terminated or canceled without having been fully
exercised, or are subject to any Restricted Stock Award (including any Shares
subject to a

 

 

-13-

 

 

--------------------------------------------------------------------------------

 

Participant’s Restricted Stock Award that are repurchased by the Company at the
Participant’s cost), Restricted Stock Unit Award or other Award granted under
the Plan which are forfeited, or (b) any Award based on Shares is settled for
cash, expires or otherwise terminates without the issuance of such Shares, the
Shares subject to any such Award shall, to the extent of any such expiration,
termination, cancellation, forfeiture or cash settlement, be available for
delivery in connection with future Awards under the Plan; provided, however,
that (i) all Shares covered by a SAR, to the extent that it is exercised, and
whether or not Shares are actually issued to the Participant upon exercise of
the SAR and (ii) all Shares withheld by the Company to pay the exercise price of
an Option and/or the withholding taxes related an Award shall reduce the total
number of Shares available for delivery under the Plan. Any Shares delivered
under the Plan upon exercise or satisfaction of Substitute Awards shall not
reduce the Shares available for delivery under the Plan; provided, however, that
the total number of Shares that may be delivered pursuant to Incentive Stock
Options granted under the Plan shall be the number of Shares set forth in the
first sentence of this Section 4.1, as adjusted pursuant to this Section 4.1,
but without application of the foregoing provisions of this sentence.  

4.2.Annual Award Limits.

  The following limits shall apply to grants of all Awards under the Plan:

(a)Options:  The maximum aggregate number of Shares that may be subject to
Options granted in any one Fiscal Year to any one Participant shall be five
hundred thousand (500,000) Shares.

(b)SARs:  The maximum aggregate number of Shares that may be subject to Stock
Appreciation Rights granted in any one Fiscal Year to any one Participant shall
be five hundred thousand (500,000) Shares.  Any Shares covered by Options which
include Tandem SARs granted to one Participant in any Fiscal Year shall reduce
this limit on the number of Shares subject to SARs that can be granted to such
Participant in such Fiscal Year.

(c)Restricted Stock or Restricted Stock Units:  The maximum aggregate number of
Shares that may be subject to Awards of Restricted Stock or Restricted Stock
Units granted in any one Fiscal Year to any one Participant shall be one hundred
twenty-five thousand (125,000) Shares.

(d)Performance Shares or Performance Units:  The maximum aggregate grant with
respect to Awards of Performance Shares or Performance Units granted in any one
Fiscal Year to any one Participant shall be one hundred twenty-five thousand
(125,000) Shares.

(e) Other Stock-Based Awards:  The maximum aggregate grant with respect to Other
Stock-Based Awards made in any one Fiscal Year to any one Participant shall be
one hundred twenty-five thousand (125,000) Shares (or cash amounts based on the
value of such number of Shares).

(f)Director Awards:  The maximum aggregate dollar value of equity-based (based
on the grant date fair value of equity-based) Awards and cash compensation

 

 

-14-

 

 

--------------------------------------------------------------------------------

 

granted under this Plan or otherwise during any one Fiscal Year to any one
Participant who is a Non-Employee Director shall not exceed $500,000.  

To the extent required by Section 162(m) of the Code, Shares subject to Options
or SARs which are canceled shall continue to be counted against the limits set
forth in paragraphs (a) and (b) immediately preceding.

4.3.Adjustments in Authorized Shares.

  In the event of any corporate event or transaction (including a change in the
Shares or the capitalization of the Company), such as a reclassification,
recapitalization, merger, consolidation, reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), issuance of warrants or rights, dividend or other distribution (whether
in the form of cash, stock or other property), stock split or reverse stock
split, spin-off, split-up, combination or exchange of shares, repurchase of
shares, or other like change in corporate structure, partial or complete
liquidation of the Company or distribution (other than ordinary cash dividends)
to shareholders of the Company, or any similar corporate event or transaction,
the Committee, in order to prevent dilution or enlargement of Participants’
rights under the Plan, shall substitute or adjust, as applicable, the number,
class and kind of securities which may be delivered under Section 4.1; the
number, class and kind, and/or price (such as the Option Price of Options or the
Grant Price of SARs) of securities subject to outstanding Awards; the Award
limits set forth in Section 4.2; and other value determinations applicable to
outstanding Awards; provided, however, that the number of Shares subject to any
Award shall always be a whole number.  The Committee shall also make appropriate
adjustments and modifications in the terms of any outstanding Awards to reflect
or related to any such events, adjustments, substitutions or changes, including
modifications of performance goals and changes in the length of Performance
Periods, subject to the requirements of Article XI in the case of Awards
intended to qualify as Performance-Based Compensation.  Any adjustment,
substitution or change pursuant to this Section 4.3 made with respect to an
Award intended to be an Incentive Stock Option shall be made only to the extent
consistent with such intent, unless the Committee determines otherwise, and any
such adjustment that is made with respect to an Award that provides for
Performance-Based Compensation shall be made consistent with the intent that
such Award qualify for the performance-based compensation exception under
Section 162(m) of the Code. The Committee shall not make any adjustment pursuant
to this Section 4.3 that would cause an Award that is otherwise exempt from Code
Section 409A to become subject to Code Section 409A, or that would cause an
Award that is subject to Code Section 409A to fail to satisfy the requirements
of Code Section 409A.  All determinations of the Committee as to adjustments or
changes, if any, under this Section 4.3 shall be conclusive and binding on the
Participants.

4.4.No Limitation on Corporate Actions.

  The existence of the Plan and any Awards granted hereunder shall not affect in
any way the right or power of the Company, any Subsidiary or any Affiliate to
make or authorize any adjustment, recapitalization, reorganization or other
change in its capital structure or business structure, any merger or
consolidation, any issuance of debt, preferred or prior preference stock ahead
of or affecting the Shares, additional shares of capital stock or other
securities or subscription rights thereto, any dissolution or liquidation, any
sale or transfer of all or part of its assets or business or any other corporate
act or proceeding.  Further, except as expressly provided herein or by the
Committee, (i) the issuance by the Company of Shares or any class of securities
convertible into shares of stock of any class, for

 

 

-15-

 

 

--------------------------------------------------------------------------------

 

cash, property, labor or services, upon direct sale, upon the exercise of rights
or warrants to subscribe therefor, or upon conversion of shares or obligations
of the Company convertible into such shares or other securities, (ii) the
payment of an ordinary dividend in cash or property other than Shares, or
(iii) the occurrence of any similar transaction, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of Shares subject to Awards theretofore granted
or the Option Price, Grant Price or purchase price per share applicable to any
Award, unless the Committee shall determine, in its discretion, that an
adjustment is necessary or appropriate.  

ARTICLE  V.
ELIGIBILITY AND PARTICIPATION

5.1.Eligibility.

  Employees and Non-Employee Directors shall be eligible to become Participants
and receive Awards in accordance with the terms and conditions of the Plan,
subject to the limitations on the granting of ISOs set forth in Section 6.9(a),
the granting of SARs set forth in Section 7.1 and the granting of Performance
Units and Performance Shares set forth in Section 9.1.  

5.2.Actual Participation.

  Subject to the provisions of the Plan, the Committee may, from time to time,
select Participants from all eligible Employees and Non-Employee Directors and
shall determine the nature and amount of each Award.

ARTICLE  VI.
STOCK OPTIONS

6.1.Grant of Options.

  Subject to the terms and provisions of the Plan, Options may be granted to
Participants in such number, and upon such terms, and at any time and from time
to time as shall be determined by the Committee.  The Committee may grant an
Option or provide for the grant of an Option, either from time to time in the
discretion of the Committee or automatically upon the occurrence of specified
events, including the achievement of performance goals, the satisfaction of an
event or condition within the control of the recipient of the Option or within
the control of others.  The granting of an Option shall take place when the
Committee by resolution, written consent or other appropriate action determines
to grant such Option for a particular number of Shares to a particular
Participant at a particular Option Price.

6.2.Award Agreement.

  Each Option grant shall be evidenced by an Award Agreement that shall specify
the Option Price, the maximum duration of the Option, the number of Shares to
which the Option pertains, the conditions upon which the Option shall become
exercisable and such other provisions as the Committee shall determine, which
are not inconsistent with the terms of the Plan; provided that if an Award
Agreement does not contain exercisability criteria, the Option governed by such
Award Agreement shall become exercisable in equal parts on each of the first
five (5) anniversaries of the date on which the Option was granted, subject to
the other terms and conditions of the Award Agreement and the Plan.  The Award
Agreement also shall specify whether the Option is intended to be an ISO or an
NQSO.  To the extent that any Option does not qualify as an ISO (whether because
of its provisions or the time or manner of its exercise or otherwise), such
Option, or the portion thereof which does not so qualify, shall constitute a
separate NQSO.

 

 

-16-

 

 

--------------------------------------------------------------------------------

 

6.3.Option Price.

  The Option Price for each Option shall be determined by the Committee and set
forth in the Award Agreement; provided that, subject to Section 6.9(c), the
Option Price of an Option shall be not less than one hundred percent (100%) of
the Fair Market Value of a Share on the date the Option is granted; provided
further, that Substitute Awards or Awards granted in connection with an
adjustment provided for in Section 4.3, in the form of stock options, shall have
an Option Price per Share that is intended to maintain the economic value of the
Award that was replaced or adjusted, as determined by the Committee.

6.4.Duration of Options.

  Each Option granted to a Participant shall expire at such time as the
Committee shall determine at the time of grant and set forth in the Award
Agreement; provided, however, that no Option shall be exercisable later than the
tenth (10th) anniversary of its date of grant, subject to the respective last
sentences of Sections 6.5 and 6.9(c).

6.5.Exercise of Options.

  Options shall be exercisable at such times and be subject to such restrictions
and conditions as the Committee shall in each instance determine and set forth
in the Award Agreement, which need not be the same for each grant or for each
Option or Participant.  An Agreement may provide that the period of time over
which an Option other than an ISO may be exercised shall be automatically
extended if on the scheduled expiration date of such Option the Optionee’s
exercise of such Option would violate applicable securities laws; provided,
however, that during such extended exercise period the Option may only be
exercised to the extent the Option was exercisable in accordance with its terms
immediately prior to such scheduled expiration date; provided further, however,
that such extended exercise period shall end not later than thirty (30) days
after the exercise of such Option first would no longer violate such laws.  

6.6.Payment.

  Options shall be exercised by the delivery of a written notice of exercise to
the Company, in a form specified or accepted by the Committee, or by complying
with any alternative exercise procedures that may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for such Shares, which shall
include applicable taxes, if any, in accordance with Article XVII.  The Option
Price upon exercise of any Option shall be payable to the Company in full
either:  (a) in cash or its equivalent; (b) subject to such terms, conditions
and limitations as the Committee may prescribe, by tendering (either by actual
delivery or attestation) unencumbered Shares previously acquired by the
Participant exercising such Option having an aggregate Fair Market Value at the
time of exercise equal to the total Option Price, (c) by a combination of (a)
and (b); or (d) by any other method approved or accepted by the Committee in its
sole discretion, including, if the Committee so determines, a cashless
(broker-assisted) exercise that complies with all applicable laws and/or by the
Company withholding of Shares otherwise deliverable upon exercise of such
Option.  Subject to any governing rules or regulations, as soon as practicable
after receipt of a written notification of exercise and full payment in
accordance with the preceding provisions of this Section 6.6, the Company shall
deliver to the Participant exercising an Option, in the Participant’s name,
evidence of book entry Shares, or, upon the Participant’s request, Share
certificates, in an appropriate amount based upon the number of Shares purchased
under the Option, subject to Section 20.10.  Unless otherwise determined by the
Committee, all payments under all of the methods described above shall be paid
in United States dollars.

 

 

-17-

 

 

--------------------------------------------------------------------------------

 

6.7.Rights as a Shareholder.

  No Participant or other person shall become the beneficial owner of any Shares
subject to an Option, nor have any rights to dividends or other rights of a
shareholder with respect to any such Shares, until the Participant has actually
received such Shares following exercise of his or her Option in accordance with
the provisions of the Plan and the applicable Award Agreement.  

6.8.Termination of Employment or Service.

  Except as otherwise provided in the Award Agreement, an Option may be
exercised only to the extent that it is then exercisable, and if at all times
during the period beginning with the date of granting of such Option and ending
on the date of exercise of such Option the Participant is an Employee or
Non-Employee Director, and shall terminate immediately upon a Termination of the
Participant.  

Notwithstanding the immediately foregoing paragraph, an Option may only be
exercised following Termination as provided below in this Section 6.8, unless
otherwise provided by the Committee or in the Award Agreement:  

(a)In the event a Participant ceases to be an Employee because of Retirement or
ceases to be a Non-Employee Director because of voluntary resignation, the
Participant shall have the right to exercise his or her Option, to the extent
exercisable as of the date of such Retirement or voluntary resignation,
respectively, at any time within one (1) year after Retirement or voluntary
resignation, respectively.

(b)In the event a Participant ceases to be an Employee or Non-Employee Director
due to Disability, the Option held by the Participant may be exercised, to the
extent exercisable as of the date of such Termination, at any time within one
(1) year after such Termination.

(c)In the event a Participant’s employment with the Company or any Affiliate or
Subsidiary or a Participant’s rendering of services as a Non-Employee Director
to the Company ceases for reasons other than those described in subsections (a)
or (b) immediately above and not due to Termination for Cause, his or her
Option, to the extent exercisable as of the date of such Termination, may be
exercised at any time prior to the first (1st) anniversary of the date of such
Termination.

(d)In the event a Participant dies either while an Employee or Non-Employee
Director or after Termination under circumstances described in subsections (a),
(b) or (c) immediately above within the applicable time period described
therein, any Options held by such Participant, to the extent such Options would
have been exercisable in accordance with the applicable subsection of this
Section 6.8 as of the date of the Participant’s death, may be exercised at any
time within one (1) year after the Participant’s death by the Participant’s
beneficiary or the executors or administrators of the Participant’s estate or by
any person or persons who shall have acquired the Option directly from the
Participant by bequest or inheritance, in accordance herewith.

Notwithstanding the foregoing provisions of this Section 6.8 to the contrary,
the Committee may determine in its discretion that an Option may be exercised
following any such Termination, whether or not exercisable at the time of such
Termination.  Subsections (a), (b), (c) and (d) of

 

 

-18-

 

 

--------------------------------------------------------------------------------

 

this Section 6.8, and the immediately preceding sentence, shall be subject to
the condition that, except as otherwise provided by the Committee, no Option may
be exercised after a Participant’s Termination for Cause or after the expiration
date of such Option specified in the applicable Award Agreement.

6.9.Limitations on Incentive Stock Options.

(a)General.  No ISO shall be granted to any individual otherwise eligible to
participate in the Plan who is not an Employee of the Company or a Subsidiary on
the date of granting of such Option.  Any ISO granted under the Plan shall
contain such terms and conditions, consistent with the Plan, as the Committee
may determine to be necessary to qualify such Option as an “incentive stock
option” under Section 422 of the Code.  Any ISO granted under the Plan may be
modified by the Committee to disqualify such Option from treatment as an
“incentive stock option” under Section 422 of the Code.

(b)$100,000 Per Year Limitation.  Notwithstanding any intent to grant ISOs, an
Option granted under the Plan will not be considered an ISO to the extent that
it, together with any other “incentive stock options” (within the meaning of
Section 422 of the Code, but without regard to subsection (d) of such Section)
under the Plan and any other “incentive stock option” plans of the Company, any
Subsidiary and any “parent corporation” of the Company within the meaning of
Section 424(e) of the Code, are exercisable for the first time by any
Participant during any calendar year with respect to Shares having an aggregate
Fair Market Value in excess of $100,000 (or such other limit as may be required
by the Code) as of the time the Option with respect to such Shares is
granted.  The rule set forth in the preceding sentence shall be applied by
taking Options into account in the order in which they were granted.

(c)Options Granted to Certain Shareholders.  No ISO shall be granted to an
individual otherwise eligible to participate in the Plan who owns (within the
meaning of Section 424(d) of the Code), at the time the Option is granted, more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or a Subsidiary or any “parent corporation” of the Company
within the meaning of Section 424(e) of the Code.  This restriction does not
apply if at the time such ISO is granted the Option Price of the ISO is at least
110% of the Fair Market Value of a Share on the date such ISO is granted, and
the ISO by its terms is not exercisable after the expiration of five years from
such date of grant.

6.10.No Repricing.

  Notwithstanding anything in the Plan to the contrary, no Option may be
repriced, regranted through cancellation, or otherwise amended to reduce the
Option Price applicable thereto (other than with respect to adjustments
described in Section 4.3) without the approval of the Company’s shareholders to
the extent required by the listing requirements of any national securities
exchange on which the Company’s securities are then actively traded.

 

 

-19-

 

 

--------------------------------------------------------------------------------

 

ARTICLE  VII.
STOCK APPRECIATION RIGHTS

7.1.Grant of SARs.

  Subject to the terms and conditions of the Plan, SARs may be granted to
Participants other than Non-Employee Directors at any time and from time to time
as shall be determined by the Committee.  The Committee may grant a SAR (a) in
connection and simultaneously with the grant of an Option (a Tandem SAR) or (b)
independent of, and unrelated to, an Option (a Freestanding SAR).  The Committee
shall have complete discretion in determining the number of Shares to which a
SAR pertains (subject to Article IV) and, consistent with the provisions of the
Plan, in determining the terms and conditions pertaining to any SAR.  The terms
and conditions of SARs shall be consistent with the Plan and set forth in the
Award Agreement and need not be uniform among all SARs or all Participants
receiving such SARs.

7.2.Grant Price.

  The Grant Price for each SAR shall be determined by the Committee and set
forth in the Award Agreement, subject to the limitations of this Section
7.2.  The Grant Price for each Freestanding SAR shall be not less than one
hundred percent (100%) of the Fair Market Value of a Share on the date such
Freestanding SAR is granted, except in the case of Substitute Awards or Awards
granted in connection with an adjustment provided for in Section 4.3.  The Grant
Price of a Tandem SAR shall be equal to the Option Price of the related Option.

7.3.Exercise of Tandem SARs.

  Tandem SARs may be exercised for all or part of the Shares subject to the
related Option upon the surrender of the right to exercise the equivalent
portion of the related Option.  A Tandem SAR shall be exercisable only when and
to the extent the related Option is exercisable and may be exercised only with
respect to the Shares for which the related Option is then exercisable.  A
Tandem SAR shall entitle a Participant to elect, in the manner set forth in the
Plan and the applicable Award Agreement, in lieu of exercising his or her
unexercised related Option for all or a portion of the Shares for which such
Option is then exercisable pursuant to its terms, to surrender such Option to
the Company with respect to any or all of such Shares and to receive from the
Company in exchange therefor a payment described in Section 7.7.  An Option with
respect to which a Participant has elected to exercise a Tandem SAR shall, to
the extent of the Shares covered by such exercise, be canceled automatically and
surrendered to the Company.  Such Option shall thereafter remain exercisable
according to its terms only with respect to the number of Shares as to which it
would otherwise be exercisable, less the number of Shares with respect to which
such Tandem SAR has been so exercised.  Notwithstanding any other provision of
the Plan to the contrary, with respect to a Tandem SAR granted in connection
with an ISO:  (a) the Tandem SAR will expire no later than the expiration of the
related ISO; (b) the value of the payment with respect to the Tandem SAR may not
exceed the difference between the Fair Market Value of the Shares subject to the
related ISO at the time the Tandem SAR is exercised and the Option Price of the
related ISO; and (c) the Tandem SAR may be exercised only when the Fair Market
Value of the Shares subject to the ISO exceeds the Option Price of the ISO.

7.4.Exercise of Freestanding SARs.

  Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, in accordance with the Plan, determines and
sets forth in the Award Agreement.

 

 

-20-

 

 

--------------------------------------------------------------------------------

 

7.5.Award Agreement.

  Each SAR grant shall be evidenced by an Award Agreement that shall specify the
number of Shares to which the SAR pertains, the Grant Price, the term of the
SAR, and such other terms and conditions as the Committee shall determine in
accordance with the Plan.

7.6.Term of SARs.

  The term of a SAR granted under the Plan shall be determined by the Committee,
in its sole discretion; provided, however, that the term of any Tandem SAR shall
be the same as the related Option and no SAR shall be exercisable more than ten
(10) years after it is granted, subject to the last sentence of Section 6.5 in
the case of a Tandem SAR.

7.7.Payment of SAR Amount.

  An election to exercise SARs shall be deemed to have been made on the date of
Notice of such election to the Company.  Upon exercise of a SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:

(a)The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price of the SAR; by

(b)The number of Shares with respect to which the SAR is exercised.

Notwithstanding the foregoing provisions of this Section 7.7 to the contrary,
the Committee may establish and set forth in the applicable Award Agreement a
maximum amount per Share that will be payable upon the exercise of a SAR.  At
the discretion of the Committee, such payment upon exercise of a SAR shall be in
cash, in Shares of equivalent Fair Market Value, or in some combination thereof.

7.8.Rights as a Shareholder.

  A Participant receiving a SAR shall have the rights of a Shareholder only as
to Shares, if any, actually issued to such Participant upon satisfaction or
achievement of the terms and conditions of the Award, and in accordance with the
provisions of the Plan and the applicable Award Agreement, and not with respect
to Shares to which such Award relates but which are not actually issued to such
Participant.

7.9.Termination of Employment or Service.

  Each SAR Award Agreement shall set forth the extent to which the Participant
shall have the right to exercise the SAR following such Participant’s
Termination, subject to Section 6.8, as applicable to any Tandem SAR.  Such
provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all SARs issued pursuant to the Plan, and may reflect
distinctions based on the reasons for Termination.

7.10.No Repricing.

  Notwithstanding anything in the Plan to the contrary, no SAR may be repriced,
regranted through cancellation, or otherwise amended to reduce the Grant Price
applicable thereto (other than with respect to adjustments described in
Section 4.3) without the approval of the Company’s shareholders to the extent
required by the listing requirements of any national securities exchange on
which the Company’s securities are then actively traded.

 

 

-21-

 

 

--------------------------------------------------------------------------------

 

ARTICLE  VIII.
RESTRICTED STOCK AND RESTRICTED STOCK UNITS

8.1.Awards of Restricted Stock and Restricted Stock Units.

  Subject to the terms and provisions of the Plan, the Committee, at any time
and from time to time, may grant Shares of Restricted Stock and/or Restricted
Stock Units to Participants in such amounts as the Committee shall
determine.  Subject to the terms and conditions of this Article VIII and the
Award Agreement, upon delivery of Shares of Restricted Stock to a Participant,
or creation of a book entry evidencing a Participant’s ownership of Shares of
Restricted Stock, pursuant to Section 8.6, the Participant shall have all of the
rights of a shareholder with respect to such Shares, subject to the terms and
restrictions set forth in this Article VIII or the applicable Award Agreement or
as determined by the Committee.  Restricted Stock Units shall be similar to
Restricted Stock, except no Shares are actually awarded to a Participant who is
granted Restricted Stock Units on the date of grant, and such Participant shall
have no rights of a shareholder with respect to such Restricted Stock Units.  

8.2.Award Agreement.

  Each Restricted Stock and/or Restricted Stock Unit Award shall be evidenced by
an Award Agreement that shall specify the Period of Restriction, the number of
Shares of Restricted Stock or the number of Restricted Stock Units granted, and
such other provisions as the Committee shall determine in accordance with the
Plan.  

8.3.Nontransferability of Restricted Stock.

  Except as provided in this Article VIII, Shares of Restricted Stock may not be
sold, transferred, pledged, assigned, encumbered, alienated, hypothecated or
otherwise disposed of until the end of the applicable Period of Restriction
established by the Committee and specified in the Restricted Stock Award
Agreement.  

8.4.Period of Restriction and Other Restrictions.

  The Period of Restriction shall lapse based on continuing service as a
Non-Employee Director or continuing employment with the Company, a Subsidiary or
an Affiliate, the achievement of performance goals, the satisfaction of other
conditions or restrictions or upon the occurrence of other events, in each case,
as determined by the Committee, at its discretion, and stated in the Award
Agreement.  

8.5.Delivery of Shares, Payment of Restricted Stock Units.

  Subject to Section 20.10, after the last day of the Period of Restriction
applicable to a Participant’s Shares of Restricted Stock, and after all
conditions and restrictions applicable to such Shares of Restricted Stock have
been satisfied or lapse (including satisfaction of any applicable withholding
tax obligations), pursuant to the applicable Award Agreement, such Shares of
Restricted Stock shall become freely transferable by such Participant.  After
the last day of the Period of Restriction applicable to a Participant’s
Restricted Stock Units, and after all conditions and restrictions applicable to
Restricted Stock Units have been satisfied or lapse (including satisfaction of
any applicable withholding tax obligations), pursuant to the applicable Award
Agreement, such Restricted Stock Units shall be settled by delivery of Shares, a
cash payment determined by reference to the then-current Fair Market Value of
Shares or a combination of Shares and such cash payment as the Committee, in its
sole discretion, shall determine, either by the terms of the Award Agreement or
otherwise.

 

 

-22-

 

 

--------------------------------------------------------------------------------

 

8.6.Forms of Restricted Stock Awards.

  Each Participant who receives an Award of Shares of Restricted Stock shall be
issued a stock certificate or certificates evidencing the Shares covered by such
Award registered in the name of such Participant, which certificate or
certificates may contain an appropriate legend.  The Committee may require a
Participant who receives a certificate or certificates evidencing a Restricted
Stock Award to immediately deposit such certificate or certificates, together
with a stock power or other appropriate instrument of transfer, endorsed in
blank by the Participant, with signatures guaranteed in accordance with the
Exchange Act if required by the Committee, with the Secretary of the Company or
an escrow holder as provided in the immediately following sentence.  The
Secretary of the Company or such escrow holder as the Committee may appoint
shall retain physical custody of each certificate representing a Restricted
Stock Award until the Period of Restriction and any other restrictions imposed
by the Committee or under the Award Agreement with respect to the Shares
evidenced by such certificate expire or shall have been removed.  The foregoing
to the contrary notwithstanding, the Committee may, in its discretion, provide
that a Participant’s ownership of Shares of Restricted Stock prior to the lapse
of the Period of Restriction or any other applicable restrictions shall, in lieu
of such certificates, be evidenced by a “book entry” (i.e., a computerized or
manual entry) in the records of the Company or its designated agent in the name
of the Participant who has received such Award.  Such records of the Company or
such agent shall, absent manifest error, be binding on all Participants who
receive Restricted Stock Awards evidenced in such manner.  The holding of Shares
of Restricted Stock by the Company or such an escrow holder, or the use of book
entries to evidence the ownership of Shares of Restricted Stock, in accordance
with this Section 8.6, shall not affect the rights of Participants as owners of
the Shares of Restricted Stock awarded to them, nor affect the restrictions
applicable to such shares under the Award Agreement or the Plan, including the
Period of Restriction.  

8.7.Voting Rights.

  Unless otherwise determined by the Committee and set forth in a Participant’s
Award Agreement, to the extent permitted or required by law, as determined by
the Committee, Participants holding Shares of Restricted Stock may be granted
the right to exercise full voting rights with respect to those Shares during the
Period of Restriction.  A Participant shall have no voting rights with respect
to any Restricted Stock Units.

8.8.Dividends and Other Distributions.

  During the Period of Restriction, Participants holding Shares of Restricted
Stock shall be credited with any cash dividends paid with respect to such Shares
while they are so held, unless determined otherwise by the Committee and set
forth in the Award Agreement.  The Committee may apply any restrictions to such
dividends that the Committee deems appropriate.  Except as set forth in the
Award Agreement, in the event of (a) any adjustment as provided in Section 4.3,
or (b) any shares or securities are received as a dividend, or an extraordinary
dividend is paid in cash, on Shares of Restricted Stock, any new or additional
Shares or securities or any extraordinary dividends paid in cash received by a
recipient of Restricted Stock shall be subject to the same terms and conditions,
including the Period of Restriction, as relate to the original Shares of
Restricted Stock.  

8.9.Termination of Employment or Service.

Except as otherwise provided in this Section 8.9, during the Period of
Restriction, any Restricted Stock Units and/or Shares of Restricted Stock held
by a Participant shall be forfeited and revert to the Company (or, if Shares of
Restricted Sock were sold to the Participant, the Participant shall be required
to resell such Shares to the Company at cost) upon the Participant’s Termination
or the failure to meet or

 

 

-23-

 

 

--------------------------------------------------------------------------------

 

satisfy any applicable performance goals or other terms, conditions and
restrictions to the extent set forth in the applicable Award Agreement. Each
applicable Award Agreement shall set forth the extent to which, if any, the
Participant shall have the right to retain Restricted Stock Units and/or Shares
of Restricted Stock following such Participant’s Termination.  Such provisions
shall be determined in the sole discretion of the Committee, shall be included
in the applicable Award Agreement, need not be uniform among all such Awards
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for, or circumstances of, such Termination.

8.10.Compliance With Code Section 409A.

Unless the Committee provides otherwise in an Award Agreement, each Restricted
Stock Unit shall be paid in full to the Participant no later than the fifteenth
day of the third month after the end of the first calendar year in which the
Restricted Stock Unit is no longer subject to a “substantial risk of forfeiture”
within the meaning of Code Section 409A.  If the Committee provides in an Award
Agreement that a Restricted Stock Unit is intended to be subject to Code Section
409A, the Award Agreement shall include terms that are intended to satisfy the
requirements of Code Section 409A.

ARTICLE  IX.
PERFORMANCE UNITS AND PERFORMANCE SHARES

9.1.Grant of Performance Units and Performance Shares.

  Subject to the terms of the Plan, Performance Units and/or Performance Shares
may be granted to Participants other than Non-Employee Directors in such amounts
and upon such terms, and at any time and from time to time, as shall be
determined by the Committee, in accordance with the Plan.  A Performance Unit or
Performance Share entitles the Participant who receives such Award to receive
Shares or cash upon the attainment of performance goals and/or satisfaction of
other terms and conditions determined by the Committee when the Award is granted
and set forth in the Award Agreement.  Such entitlements of a Participant with
respect to his or her outstanding Performance Unit or Performance Share shall be
reflected by a bookkeeping entry in the records of the Company, unless otherwise
provided by the Award Agreement.  The terms and conditions of such Awards shall
be consistent with the Plan and set forth in the Award Agreement and need not be
uniform among all such Awards or all Participants receiving such Awards.

9.2.Value of Performance Units and Performance Shares.

  Each Performance Unit shall have an initial value that is established by the
Committee at the time of grant.  Each Performance Share shall have an initial
value equal to the Fair Market Value of a Share on the date of grant.  The
Committee shall set performance goals in its discretion which, depending on the
extent to which they are met, will determine the number and/or value of
Performance Units and Performance Shares that will be paid out to the
Participant.  

9.3.Earning of Performance Units and Performance Shares.

  Subject to the terms of the Plan, after the applicable Performance Period has
ended, the holder of Performance Units or  Performance Shares shall be entitled
to receive payment on the number and value of Performance Units or Performance
Shares earned by the Participant over the Performance Period, to be determined
as a function of the extent to which the corresponding performance goals and/or
other terms and conditions have been achieved or satisfied.  The Committee shall
determine the extent to which any such pre-established performance goals and/or
other terms and

 

 

-24-

 

 

--------------------------------------------------------------------------------

 

conditions of a Performance Unit or Performance Share are attained or not
attained following conclusion of the applicable Performance Period.  The
Committee may, in its discretion, waive any such performance goals and/or other
terms and conditions relating to any such Award not intended to qualify as
Performance-Based Compensation.

9.4.Form and Timing of Payment of Performance Units and Performance Shares.

  Payment of earned Performance Units and Performance Shares shall be as
determined by the Committee and as set forth in the Award Agreement.  Subject to
the terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance Units and Performance Shares in the form of cash or in Shares (or in
a combination thereof) which have an aggregate Fair Market Value equal to the
value of the earned Performance Units or Performance Shares as soon as
practicable after the end of the Performance Period and following the
Committee’s determination of actual performance against the performance goals
and/or other terms and conditions established by the Committee.  Such Shares may
be granted subject to any restrictions imposed by the Committee, including
pursuant to Section 20.10.  The determination of the Committee with respect to
the form of payment of such Awards shall be set forth in the Award Agreement
pertaining to the grant of the Award.    

9.5.Rights as a Shareholder.

  A Participant receiving a Performance Unit or Performance Share shall have the
rights of a shareholder only as to Shares, if any, actually received by the
Participant upon satisfaction or achievement of the terms and conditions of such
Award and not with respect to Shares subject to the Award but not actually
issued to such Participant.  

9.6.Termination of Employment or Service.

  Each Award Agreement shall set forth the extent to which the Participant shall
have the right to retain Performance Units and/or Performance Shares following
such Participant’s Termination.  Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the applicable Award
Agreement, need not be uniform among all such Awards issued pursuant to the
Plan, and may reflect distinctions based on the reasons for Termination.  

9.7.Compliance With Code Section 409A.

Unless the Committee provides otherwise in an Award Agreement, each Performance
Unit and/or Performance Share that is considered deferred compensation subject
to the requirements of Code Section 409A shall be paid in full to the
Participant no later than the fifteenth day of the third month after the end of
the first calendar year in which such Award is no longer subject to a
“substantial risk of forfeiture” within the meaning of Code Section 409A.  If
the Committee provides in an Award Agreement that a Performance Share or
Performance Unit is intended to be subject to Code Section 409A, the Award
Agreement shall include terms that are intended to satisfy the requirements of
Code Section 409A.

ARTICLE  X.
OTHER STOCK-BASED AWARDS

10.1.Other Stock-Based Awards.

The Committee may grant types of equity-based or equity-related Awards not
otherwise described by the terms of the Plan (including the grant or offer for
sale of unrestricted Shares), in such amounts (subject to Article IV) and
subject

 

 

-25-

 

 

--------------------------------------------------------------------------------

 

to such terms and conditions, as the Committee shall determine. Such Other
Stock-Based Awards may involve the transfer of actual Shares to Participants, or
payment in cash or otherwise of amounts based on the value of Shares and may
include Awards designed to comply with or take advantage of the applicable local
laws of jurisdictions other than the United States.  The terms and conditions of
such Awards shall be consistent with the Plan and set forth in the Award
Agreement and need not be uniform among all such Awards or all Participants
receiving such Awards.

10.2.Value of Other Stock-Based Awards.

Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. The Committee may establish
performance goals in its discretion, and any such performance goals shall be set
forth in the applicable Award Agreement. If the Committee exercises its
discretion to establish performance goals, the number and/or value of Other
Stock-Based Awards that will be paid out to the Participant will depend on the
extent to which such performance goals are met.  

10.3.Payment of Other Stock-Based Awards.

  Payment, if any, with respect to an Other Stock-Based Award shall be made in
accordance with the terms of the Award, as set forth in the Award Agreement, in
cash or Shares as the Committee determines.  

10.4.Termination of Employment or Service.

The Committee shall determine the extent to which the Participant shall have the
right to receive Other Stock-Based Awards following the Participant’s
Termination. Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in the applicable Award Agreement,
but need not be uniform among all Other Stock-Based Awards issued pursuant to
the Plan, and may reflect distinctions based on the reasons for Termination.

10.5.Compliance With Code Section 409A.

  Unless the Committee provides otherwise in an Award Agreement, each Other
Stock-Based Award that is considered deferred compensation subject to the
requirements of Code Section 409A shall be paid in full to the Participant no
later than the fifteenth day of the third month after the end of the first
calendar year in which the Other Stock-Based Award is no longer subject to a
“substantial risk of forfeiture” within the meaning of Code Section 409A.  If
the Committee provides in an Award Agreement that an Other Stock-Based Award is
intended to be subject to Code Section 409A, the Award Agreement shall include
terms that are intended to satisfy the requirements of Code Section 409A.

ARTICLE  XI.
PERFORMANCE MEASURES

11.1.Performance Measures.

The objective performance goals upon which the granting, payment and/or vesting
of Awards to Covered Employees that are intended to qualify as Performance-Based
Compensation may occur shall be based on any one or more of the following
Performance Measures selected by the Committee:  

(a)Earnings per share;

(b)Net earnings or net income (before or after taxes);

 

 

-26-

 

 

--------------------------------------------------------------------------------

 

(c)Net sales or revenue;

(d)Net operating profit;

(e)Return measures (including return on assets, capital, invested capital,
equity, sales or revenue);

(f)Cash flow (including operating cash flow, free cash flow, cash flow return on
equity and cash flow return on investment);

(g)Earnings before or after interest, taxes, depreciation and/or amortization;

(h)Gross or operating margins;

(i)Productivity ratios;

(j)Revenue growth;

(k)Expenses;

(l)Margins;

(m)Operating efficiency;

(n)Customer satisfaction;

(o)Working capital;

(p)Market share;

(q)Share price (including growth measures, market capitalization, total
shareholder return and return relative to market indices); and

(r)Economic value added or EVA (net operating profit after tax minus capital
multiplied by the cost of capital).

Such performance goals shall be established by the Committee within the time
period prescribed by, and shall otherwise comply with the requirements of, Code
Section 162(m)(4)(C), or any successor provision thereto, and the regulations
thereunder, for performance-based compensation, and may be set forth in the
applicable Award Agreement.  Any Performance Measures may be used to measure the
performance of the Company, its Affiliates, and/or Subsidiaries as a whole or
any business unit of the Company, its Affiliates, and/or Subsidiaries or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Measures as compared to the performance of a group of comparator
companies, or published or special index that the Committee, in its sole
discretion, deems appropriate, or the Company may select Performance Measure (g)
above as compared to various stock market indices.

 

 

-27-

 

 

--------------------------------------------------------------------------------

 

11.2.Evaluation of Performance.

Notwithstanding any other provision of the Plan, payment or vesting of any such
Award that is intended to qualify as Performance-Based Compensation shall not be
made until the Committee certifies in writing that the applicable performance
goals and any other material terms of such Award were in fact satisfied, except
as otherwise provided in Section 11.3. The Committee may provide in any such
Award that any evaluation of performance may include or exclude any of the
following events that occurs during a Performance Period:  (a) asset
write-downs, (b) litigation or claim judgments or settlements, (c) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) extraordinary, unusual and/or nonrecurring items of gain or loss, (f)
acquisitions or divestitures, and (g) foreign exchange gains and losses.  To the
extent such inclusions or exclusions affect Awards to Covered Employees, they
shall be prescribed in a form that meets the requirements of Code Section 162(m)
for deductibility.

11.3.Adjustment of Performance-Based Compensation.

  Notwithstanding any provision of the Plan to the contrary, with respect to any
Award that is intended to qualify as Performance-Based Compensation, (a) the
Committee may adjust downwards, but not upwards, any amount payable, or other
benefits granted, issued, retained and/or vested pursuant to such an Award on
account of satisfaction of the applicable performance goals on the basis of such
further considerations as the Committee in its discretion shall determine, and
(b) the Committee may not waive the achievement of the applicable performance
goals, except in the case of the Participant’s death or Disability, or a Change
of Control.

11.4.Committee Discretion.

In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval.  In
addition, in the event that the Committee determines that it is advisable to
grant Awards that shall not qualify as Performance-Based Compensation, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m) and base vesting of such Awards on performance measures other
than those set forth in Section 11.1 and establish terms and conditions that do
not satisfy all of the specific requirements set forth in this Article XI.

ARTICLE  XII.
DIVIDEND EQUIVALENTS

12.1.Dividend Equivalents.

  Unless otherwise provided by the Committee, no adjustment shall be made in the
Shares issuable or taken into account under Awards on account of cash dividends
that may be paid or other rights that may be issued to the holders of Shares
prior to issuance of such Shares under such Award.  The Committee may grant
Dividend Equivalents based on the dividends declared on Shares that are subject
to any Award, including any Award the payment or settlement of which is deferred
pursuant to Section 20.6.  Dividend Equivalents may be credited as of the
dividend payment dates, during the period between the date the Award is granted
and the date the Award becomes payable or terminates or expires.  Dividend
Equivalents may be subject to any limitations and/or restrictions determined by
the Committee. Dividend Equivalents shall be converted to cash or additional
Shares by such formula and at such time, and shall be paid at such times, as may
be determined by the

 

 

-28-

 

 

--------------------------------------------------------------------------------

 

Committee.  Unless the Award Agreement provides otherwise, Dividend Equivalents
that are considered deferred compensation subject to the requirements of Code
Section 409A shall be paid to the Participant at least annually, not later than
the fifteenth day of the third month following the end of the calendar year in
which the Dividend Equivalents are credited (or, if later, the fifteenth day of
the third month following the end of the calendar year in which the Dividend
Equivalents are no longer subject to a substantial risk of forfeiture within the
meaning of Code Section 409A).  Any Dividend Equivalents that are accumulated
and paid after the date specified in the preceding sentence shall be explicitly
set forth in a separate arrangement that provides for the payment of the
dividend equivalents at a time and in a manner that satisfies the requirements
of Code Section 409A.  No Dividend Equivalents shall relate to Shares underlying
an Option or SAR unless such Dividend Equivalent rights are explicitly set forth
as a separate arrangement and do not cause any such Option or SAR to be subject
to Code Section 409A.

ARTICLE  XIII.
TRANSFERABILITY OF AWARDS; BENEFICIARY DESIGNATION

13.1.Transferability of Incentive Stock Options.

  No ISO or Tandem SAR granted in connection with an ISO may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution or in accordance with
Section 13.3. Further, all ISOs and Tandem SARs granted in connection with ISOs
granted to a Participant shall be exercisable during his or her lifetime only by
such Participant.

13.2.All Other Awards.

Except as otherwise provided in Section 8.5 or Section 13.3 or a Participant’s
Award Agreement or otherwise determined at any time by the Committee, no Award
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution; provided that the Committee may permit further transferability, on
a general or a specific basis, and may impose conditions and limitations on any
permitted transferability, subject to Section 13.1 and any applicable Period of
Restriction. Further, except as otherwise provided in a Participant’s Award
Agreement or otherwise determined at any time by the Committee, or unless the
Committee decides to permit further transferability, subject to Section 13.1 and
any applicable Period of Restriction, all Awards granted to a Participant under
the Plan, and all rights with respect to such Awards, shall be exercisable or
available during his or her lifetime only by or to such Participant. With
respect to those Awards, if any, that are permitted to be transferred to another
individual, references in the Plan to exercise or payment related to such Awards
by or to the Participant shall be deemed to include, as determined by the
Committee, the Participant’s permitted transferee.  In the event any Award is
exercised by or otherwise paid to the executors, administrators, heirs or
distributees of the estate of a deceased Participant, or such a Participant’s
beneficiary, or the transferee of an Award, in any such case, pursuant to the
terms and conditions of the Plan and the applicable Agreement and in accordance
with such terms and conditions as may be specified from time to time by the
Committee, the Company shall be under no obligation to issue Shares thereunder
unless and until the Company is satisfied, as determined in the discretion of
the Committee, that the person or persons exercising such Award, or to receive
such payment, are the duly appointed legal representative of the deceased
Participant’s estate or the proper legatees or distributees thereof or the named
beneficiary of such Participant, or the valid transferee of such Award, as
applicable.  Any purported assignment, transfer or encumbrance of

 

 

-29-

 

 

--------------------------------------------------------------------------------

 

an Award that does not comply with this Section 13.2 shall be void and
unenforceable against the Company.

13.3.Beneficiary Designation.

  Each Participant may, from time to time, name any beneficiary or beneficiaries
who shall be permitted to exercise his or her Option or SAR or to whom any
benefit under the Plan is to be paid in case of the Participant’s death before
he or she fully exercises his or her Option or SAR or receives any or all of
such benefit.  Each such designation shall revoke all prior designations by the
same Participant, shall be in a form prescribed by the Company, and will be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime.  In the absence of any such beneficiary designation,
a Participant’s unexercised Option or SAR, or amounts due but remaining unpaid
to such Participant, at the Participant’s death, shall be exercised or paid as
designated by the Participant by will or by the laws of descent and
distribution.

ARTICLE  XIV.
RIGHTS OF PARTICIPANTS

14.1.Rights or Claims.

  No individual shall have any rights or claims under the Plan except in
accordance with the provisions of the Plan and any applicable Award
Agreement.  The grant of an Award under the Plan shall not confer any rights
upon the Participant holding such Award other than such terms, and subject to
such conditions, as are specified in the Plan as being applicable to such type
of Award, or to all Awards, or as are expressly set forth in the Award Agreement
evidencing such Award.  Without limiting the generality of the foregoing,
nothing contained in the Plan or in any Award Agreement shall be deemed to:

(a) Give any Employee or Non-Employee Director the right to be retained in the
service of the Company, an Affiliate and/or a Subsidiary, whether in any
particular position, at any particular rate of compensation, for any particular
period of time or otherwise;

 

(b)

Restrict in any way the right of the Company, an Affiliate and/or a Subsidiary
to terminate, change or modify any Employee’s employment or any Non-Employee
Director’s service as a Director at any time with or without Cause;

 

(c)

Give any Employee or Non-Employee Director the right to receive any bonus,
whether payable in cash or in Shares, or in any combination thereof, from the
Company, an Affiliate and/or a Subsidiary, nor be construed as limiting in any
way the right of the Company, an Affiliate and/or a Subsidiary to determine, in
its sole discretion, whether or not it shall pay any Employee or Non-Employee
Director bonuses, and, if so paid, the amount thereof and the manner of such
payment; or

 

(d)

Give any Participant any rights whatsoever with respect to an Award except as
specifically provided in the Plan and the Award Agreement.

14.2.Adoption of the Plan.

The adoption of the Plan shall not be deemed to give any Employee or
Non-Employee Director or any other individual any right to be selected as a
Participant or to be granted an Award, or, having been so selected, to be
selected to receive a future Award.

 

 

-30-

 

 

--------------------------------------------------------------------------------

 

14.3.Vesting.

  Notwithstanding any other provision of the Plan, a Participant’s right or
entitlement to exercise or otherwise vest in any Award not exercisable or vested
at the time of grant shall only result from continued services as a Non-Employee
Director or continued employment with the Company or any Subsidiary or
Affiliate, or satisfaction of any other performance goals or other conditions or
restrictions applicable, by its terms, to such Award

14.4.No Effects on Benefits.

  Payments and other compensation received by a Participant under an Award are
not part of such Participant’s normal or expected compensation or salary for any
purpose, including calculating termination, indemnity, severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments under any laws, plans, contracts,
arrangements or otherwise.  No claim or entitlement to compensation or damages
arises from the termination of the Plan or diminution in value of any Award or
Shares purchased or otherwise received under the Plan.

14.5.One or More Types of Awards.

  A particular type of Award may be granted to a Participant either alone or in
addition to other Awards under the Plan.

ARTICLE  XV.
CHANGE OF CONTROL

15.1.Treatment of Outstanding Awards.

  In the event of a Change of Control, unless otherwise specifically prohibited
by any applicable laws, rules or regulations or otherwise provided in any
applicable Award Agreement, as in effect prior to the occurrence of the Change
of Control, specifically with respect to a Change of Control:

(a)Immediately prior to the occurrence of such Change of Control, any and all
Options, SARs and Other Stock-Based Awards (if applicable) which are outstanding
shall immediately become fully exercisable as to all Shares covered thereby,
notwithstanding anything to the contrary in the Plan or the Award Agreement,
and, in the event of a Participant’s Termination (including termination of
employment or services with any successor of the Company, a Subsidiary or an
Affiliate) under any circumstances during the one year period following the
Change of Control, all Options, SARs and Other Stock-Based Awards (if
applicable) held by such Participant (or such Participant’s beneficiary or
transferee) shall remain exercisable at least until the first anniversary of
such Termination or the expiration of the term of such Option, SAR or Other
Stock-Based Award, if earlier.

(b)Immediately prior to the occurrence of such Change of Control, any
restrictions, performance goals or other conditions applicable to Restricted
Stock Units, Shares of Restricted Stock and Other Stock-Based Awards previously
awarded to Participants shall be immediately canceled or deemed achieved, the
Period of Restriction applicable thereto shall immediately terminate, and all
restrictions on transfer, sale, assignment, pledge or other disposition
applicable to any such Shares of Restricted Stock shall immediately lapse,
notwithstanding anything to the contrary in the Plan or the Award Agreement.

 

 

-31-

 

 

--------------------------------------------------------------------------------

 

(c)Immediately prior to the occurrence of such Change of Control, all Awards
which are outstanding shall immediately become fully vested and nonforfeitable.

(d)The target payment opportunities attainable under any outstanding Awards of
Performance Units, Performance Shares and other Awards shall be deemed to have
been fully earned for the entire Performance Period(s) immediately prior to the
effective date of the Change of Control, unless actual performance exceeds the
target, in which case actual performance shall be used.  There shall be paid out
to each Participant holding such an Award denominated in Shares, not later than
five (5) days prior to the effective date of the Change of Control, a pro rata
number of Shares (or the equivalent Fair Market Value thereof, as determined by
the Committee, in cash) based upon an assumed achievement of all relevant
targeted performance goals, unless actual performance exceeds the target, in
which case actual performance shall be used, and upon the length of time within
the Performance Period which has elapsed prior to the Change of Control.  Awards
denominated in cash shall be paid pro rata to applicable Participants in cash
within thirty (30) days following the effective date of the Change of Control,
with the pro-ration determined as a function of the length of time within the
Performance Period which has elapsed prior to the Change of Control, and based
on an assumed achievement of all relevant targeted performance goals, unless
actual performance exceeds the target, in which case actual performance shall be
used.

(e)Subject to Section 15.4, any Award the payment or settlement of which was
deferred under Section 20.6 or otherwise shall be paid or distributed
immediately prior to the Change of Control, except as otherwise provided by the
Committee in accordance with Section 15.1(f).  

(f)In its discretion, and on such terms and conditions as it deems appropriate,
the Committee may provide, either by the terms of the Award Agreement applicable
to any Award or by resolution adopted prior to the occurrence of the Change of
Control, that any outstanding Award shall be adjusted by substituting for each
Share subject to such Award immediately prior to the transaction resulting in
the Change of Control the consideration (whether stock or other securities of
the surviving corporation or any successor corporation to the Company, or a
parent or subsidiary thereof, or that may be issuable by another corporation
that is a party to the transaction resulting in the Change of Control) received
in such transaction by holders of Shares for each Share held on the closing or
effective date of such transaction, in which event the aggregate Option Price or
Grant Price, as applicable, of the Award shall remain the same; provided,
however, that if such consideration received in such transaction is not solely
stock of a successor, surviving or other corporation, the Committee may provide
for the consideration to be received upon exercise or payment of an Award, for
each Share subject to such Award, to be solely stock or other securities of the
successor, surviving or other corporation, as applicable, equal in fair market
value, as determined by the Committee, to the per-Share consideration received
by holders of Shares in such transaction.

(g)In its discretion, and on such terms and conditions as it deems appropriate,
the Committee may provide, either by the terms of the Award Agreement applicable
to any Award or by resolution adopted prior to the occurrence of the Change of
Control, that

 

 

-32-

 

 

--------------------------------------------------------------------------------

 

any outstanding Award (or portion thereof) shall be converted into a right to
receive cash,  on or as soon as practicable following the closing date or
expiration date of the transaction resulting in the Change of Control in an
amount equal to the highest value of the consideration to be received in
connection with such transaction for one Share, or, if higher, the highest Fair
Market Value of a Share during the thirty (30) consecutive business days
immediately prior to the closing date or expiration date of such transaction,
less the per-Share Option Price, Grant Price or outstanding unpaid purchase
price, as applicable to the Award, multiplied by the number of Shares subject to
such Award, or the applicable portion thereof.

(h)The Committee may, in its discretion, provide that an Award can or cannot be
exercised after, or will otherwise terminate or not terminate as of, a Change of
Control.

15.2.No Implied Rights; Other Limitations.

  No Participant shall have any right to prevent the consummation of any of the
acts described in Section 4.3 or 15.1 affecting the number of Shares available
to, or other entitlement of, such Participant under the Plan or such
Participant’s Award.  Any actions or determinations of the Committee under this
Article XV need not be uniform as to all outstanding Awards, nor treat all
Participants identically.  Notwithstanding the adjustments described in Section
15.1, in no event may any Option or SAR be exercised after ten (10) years from
the date it was originally granted, and any changes to ISOs pursuant to this
Article XV shall, unless the Committee determines otherwise, only be effective
to the extent such adjustments or changes do not cause a “modification” (within
the meaning of Section 424(h)(3) of the Code) of such ISOs or adversely affect
the tax status of such ISOs.  

15.3.Termination, Amendment, and Modifications of Change of Control Provisions.

  Notwithstanding any other provision of the Plan (but subject to the
limitations of Section  15.1(g), the last sentence of Section 16.1 and Section
16.2) or any Award Agreement provision, the provisions of this Article XV may
not be terminated, amended, or modified on or after the date of a Change of
Control to materially impair any Participant’s Award theretofore granted and
then outstanding under the Plan without the prior written consent of such
Participant.

15.4.Compliance with Code Section 409A.

  Notwithstanding any other provisions of the Plan or any Award Agreement to the
contrary, if a Change of Control that is not a Qualified Change of Control
occurs, and payment or distribution of an Award constituting deferred
compensation subject to Code Section 409A would otherwise be made or commence on
the date of such Change of Control (pursuant to the Plan, the Award Agreement or
otherwise), (a) the vesting of such Award shall accelerate in accordance with
the Plan and the Award Agreement, (b) such payment or distribution shall not be
made or commence prior to the earliest date on which Code Section 409A permits
such payment or distribution to be made or commence without additional taxes or
penalties under Code Section 409A, and (c) in the event any such payment or
distribution is deferred in accordance with the immediately preceding clause
(b), such payment or distribution that would have been made prior to the
deferred payment or commencement date, but for Code Section 409A, shall be paid
or distributed on such earliest payment or commencement date, together, if
determined by the Committee, with interest at the rate established by the
Committee.  The Committee shall not extend the period to exercise an Option or
Stock Appreciation Right to the extent that such extension would cause the
Option or

 

 

-33-

 

 

--------------------------------------------------------------------------------

 

Stock Appreciation Right to become subject to Code Section 409A. Additionally,
the Committee shall not take any action pursuant to this Article XV that would
cause an Award that is otherwise exempt from Code Section 409A to become subject
to Code Section 409A, or that would cause an Award that is subject to Code
Section 409A to fail to satisfy the requirements of Code Section 409A.

ARTICLE  XVI.
AMENDMENT, MODIFICATION, AND TERMINATION

16.1.Amendment, Modification, and Termination.

  The Board may, at any time and with or without prior notice, amend, alter,
suspend, or terminate the Plan, and the Committee may, to the extent permitted
by the Plan, amend the terms of any Award theretofore granted, including any
Award Agreement, in each case, retroactively or prospectively; provided,
however, that no such amendment, alteration, suspension, or termination of the
Plan shall be made which, without first obtaining approval of the shareholders
of the Company (where such approval is necessary to satisfy (i) the
then-applicable requirements of Rule 16b-3, (ii) any requirements under the Code
relating to ISOs or for exemption from Section 162(m) of the Code, or (iii) any
applicable law, regulation or rule (including the applicable regulations and
rules of the SEC and any national securities exchange)), would:

(a)except as is provided in Section 4.3, increase the maximum number of Shares
which may be sold or awarded under the Plan or increase the maximum limitations
set forth in Section 4.2;

(b)except as is provided in Section 4.3, decrease the minimum Option Price or
Grant Price requirements of Sections 6.3 and 7.2, respectively;

(c)change the class of persons eligible to receive Awards under the Plan;

(d)change the Performance Measures set forth in Section 11.1;

(e)extend the duration of the Plan or the period during which Options or SARs
may be exercised under Section 6.4 or 7.6, as applicable; or

(f)otherwise require shareholder approval to comply with any applicable law,
regulation or rule (including the applicable regulations and rules of the SEC
and any national securities exchange).

In addition, (A) no such amendment, alteration, suspension or termination of the
Plan or any Award theretofore granted, including any Award Agreement, shall be
made which would materially impair the previously accrued rights of a
Participant under any outstanding Award without the written consent of such
Participant, provided, however, that the Board may amend or alter the Plan and
the Committee may amend or alter any Award, including any Agreement, either
retroactively or prospectively, without the consent of the applicable
Participant, (x) so as to preserve or come within any exemptions from liability
under Section 16(b) of the Exchange Act, pursuant to the rules and releases
promulgated by the SEC (including Rule 16b-3), and/or so that any Award that is
intended to qualify as Performance-Based Compensation shall qualify for the
performance-based compensation exception under Code Section 162(m) (or any
successor provision), or (y) if the Board or the Committee determines in its
discretion that such amendment

 

 

-34-

 

 

--------------------------------------------------------------------------------

 

or alteration either (I) is required or advisable for the Company, the Plan or
the Award to satisfy, comply with or meet the requirements of any law,
regulation, rule or accounting standard or (II) is not reasonably likely to
significantly diminish the benefits provided under such Award, or that such
diminishment has been or will be adequately compensated, and (B) except as is
provided in Section 4.3, but notwithstanding any other provisions of the Plan,
neither the Board nor the Committee may take any action (1) to amend the terms
of an outstanding Option or SAR to reduce the Option Price or Grant Price
thereof, cancel an Option or SAR and replace it with a new Option or SAR with a
lower Option Price or Grant Price, or that has an economic effect that is the
same as any such reduction or cancellation; or (2) to cancel an outstanding
Option or SAR having an Option Price or Grant Price above the then-current Fair
Market Value of the Shares in exchange for the grant of another type of Award,
without, in each such case, first obtaining approval of the shareholders of the
Company of such action.

16.2.Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.

  The Board or the Committee may make adjustments in the terms and conditions
of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4.3) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent unintended
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan. Any such adjustment with respect to an Award
intended to be an ISO shall be made only to the extent consistent with such
intent, unless the Board or the Committee determines otherwise, and any such
adjustment that is made with respect to an Award that is intended to qualify as
Performance-Based Compensation shall be made consistent with the intent that
such Award qualify for the performance-based compensation exception under Code
Section 162(m) (or any successor provision). Additionally, neither the Board nor
the Committee shall not make any adjustment pursuant to this Article XVI that
would cause an Award that is otherwise exempt from Code Section 409A to become
subject to Code Section 409A, or that would cause an Award that is subject to
Code Section 409A to fail to satisfy the requirements of Code Section 409A. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under the Plan.

ARTICLE  XVII.
TAX WITHHOLDING AND OTHER TAX MATTERS

17.1.Tax Withholding.

  The Company and/or any Subsidiary or Affiliate are authorized to withhold from
any Award granted or payment due under the Plan the amount of all Federal,
state, local and non-United States taxes due in respect of such Award or payment
and take any such other action as may be necessary or appropriate, as determined
by the Committee, to satisfy all obligations for the payment of such taxes.  The
recipient of any payment or distribution under the Plan shall make arrangements
satisfactory to the Company, as determined in the Committee’s discretion, for
the satisfaction of any tax obligations that arise by reason of any such payment
or distribution.  The Company shall not be required to make any payment or
distribution under or relating to the Plan or any Award until such obligations
are satisfied or such arrangements are made, as determined by the Committee in
its discretion.

 

 

-35-

 

 

--------------------------------------------------------------------------------

 

17.2.Withholding or Tendering Shares.

  Without limiting the generality of Section 17.1, the Committee may in its
discretion permit a Participant to satisfy or arrange to satisfy, in whole or in
part, the tax obligations incident to an Award by: (a) electing to have the
Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to his or her Award and/or (b) tendering to the Company
Shares owned by such Participant (or by such Participant and his or her spouse
jointly) and purchased or held for the requisite period of time as may be
required to avoid the Company’s or the Affiliates’ or Subsidiaries’ incurring an
adverse accounting charge, based, in each case, on the Fair Market Value of the
Shares on the payment date as determined by the Committee. All such elections
shall be irrevocable, made in writing, signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.  For avoidance of doubt, the amount of any Shares
so withheld under (a) may exceed the amount necessary to satisfy the minimum
required Federal, state, local and non-United States withholding obligations.

17.3.Restrictions.

  The satisfaction of tax obligations pursuant to this Article XVII shall be
subject to such restrictions as the Committee may impose, including any
restrictions required by applicable law or the rules and regulations of the SEC,
and shall be construed consistent with an intent to comply with any such
applicable laws, rule and regulations.

17.4.Special ISO Obligations.

  The Committee may require a Participant to give prompt written notice to the
Company concerning any disposition of Shares received upon the exercise of an
ISO within:  (i) two (2) years from the date of granting such ISO to such
Participant or (ii) one (1) year from the transfer of such Shares to such
Participant or (iii) such other period as the Committee may from time to time
determine.  The Committee may direct that a Participant with respect to an ISO
undertake in the applicable Award Agreement to give such written notice
described in the preceding sentence, at such time and containing such
information as the Committee may prescribe, and/or that the certificates
evidencing Shares acquired by exercise of an ISO refer to such requirement to
give such notice.

17.5.Section 83(b) Election.

  If a Participant makes an election under Section 83(b) of the Code to be taxed
with respect to an Award as of the date of transfer of Shares rather than as of
the date or dates upon which the Participant would otherwise be taxable under
Section 83(a) of the Code, such Participant shall deliver a copy of such
election to the Company immediately after filing such election with the Internal
Revenue Service.  Neither the Company nor any Subsidiary or Affiliate shall have
any liability or responsibility relating to or arising out of the filing or not
filing of any such election or any defects in its construction.

17.6.No Guarantee of Favorable Tax Treatment.

  Although the Company intends to administer the Plan so that Awards will be
exempt from, or will comply with, the requirements of Code Section 409A, the
Company does not warrant that any Award under the Plan will qualify for
favorable tax treatment under Code Section 409A or any other provision of
federal, state, local, or non-United States law.  The Company shall not be
liable to any Participant for any tax, interest, or penalties the Participant
might owe as a result of the grant, holding, vesting, exercise, or payment of
any Award under the Plan.

 

 

-36-

 

 

--------------------------------------------------------------------------------

 

ARTICLE  XVIII.
LIMITS OF LIABILITY; INDEMNIFICATION

18.1.Limits of Liability.  

(a)Any liability of the Company or a Subsidiary or Affiliate to any Participant
with respect to any Award shall be based solely upon contractual obligations
created by the Plan and the Award Agreement.

(b)None of the Company, any Subsidiary, any Affiliate, any member of the Board
or the Committee or any other person participating in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have any liability, in the absence of bad faith, to any party
for any action taken or not taken in connection with the Plan, except as may
expressly be provided by statute.

(c)Each member of the Committee, while serving as such, shall be considered to
be acting in his or her capacity as a director of the Company.  Members of the
Board of Directors and members of the Committee acting under the Plan shall be
fully protected in relying in good faith upon the advice of counsel and shall
incur no liability except for gross negligence or willful misconduct in the
performance of their duties.

(d)The Company shall not be liable to a Participant or any other person as
to:  (i) the non-issuance of Shares as to which the Company has been unable to
obtain from any regulatory body having relevant jurisdiction the authority
deemed by the Committee or the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, and (ii) any tax consequence
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Option or other Award.

18.2.Indemnification.

  Subject to the requirements of Delaware law, each individual who is or shall
have been a member of the Committee or of the Board, or an officer of the
Company to whom authority was delegated in accordance with Article III, shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit, or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf,
unless such loss, cost, liability, or expense is a result of the individual’s
own willful misconduct or except as provided by statute.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individual may be entitled under the Company’s Articles of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify or hold harmless such individual.

 

 

-37-

 

 

--------------------------------------------------------------------------------

 

ARTICLE  XIX.
SUCCESSORS

19.1.General.

  All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

ARTICLE  XX.
MISCELLANEOUS

20.1.Drafting Context.

  Except where otherwise indicated by the context, any masculine term used
herein also shall include the feminine; the plural shall include the singular
and the singular shall include the plural.  The words “Article,” “Section,” and
“paragraph” herein shall refer to provisions of the Plan, unless expressly
indicated otherwise. The words “include,” “includes,” and “including” herein
shall be deemed to be followed by “without limitation” whether or not they are
in fact followed by such words or words of similar import, unless the context
otherwise requires.

20.2.Forfeiture Events.  

(a)Notwithstanding any provision of the Plan to the contrary, the Committee
shall have the authority to determine (and may so provide in any Agreement) that
a Participant’s (including his or her estate’s, beneficiary’s or transferee’s)
rights (including the right to exercise any Option or SAR), payments and
benefits with respect to any Award shall be subject to reduction, cancellation,
forfeiture or recoupment in the event of the Participant’s Termination for Cause
or due to voluntary resignation; serious misconduct; violation of the Company’s
or a Subsidiary’s or Affiliate’s policies; breach of fiduciary duty;
unauthorized disclosure of any trade secret or confidential information of the
Company or a Subsidiary or Affiliate; breach of applicable noncompetition,
nonsolicitation, confidentiality or other restrictive covenants; or other
conduct or activity that is in competition with the business of the Company or
any Subsidiary or Affiliate, or otherwise detrimental to the business,
reputation or interests of the Company and/or any Subsidiary or Affiliate; or
upon the occurrence of certain events specified in the applicable Award
Agreement (in any such case, whether or not the Participant is then an Employee
or Non-Employee Director).  The determination of whether a Participant’s
conduct, activities or circumstances are described in the immediately preceding
sentence shall be made by the Committee in its good faith discretion, and
pending any such determination, the Committee shall have the authority to
suspend the exercise, payment, delivery or settlement of all or any portion of
such Participant’s outstanding Awards pending an investigation of the matter.

(b)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the individuals subject to automatic

 

 

-38-

 

 

--------------------------------------------------------------------------------

 

forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, the Participant
shall reimburse the Company the amount of any payment in settlement of an Award
earned or accrued during the twelve- (12-) month period following the first
public issuance or filing with the SEC (whichever just occurred) of the
financial document embodying such financial reporting requirement.

20.3.Severability.

  In the event any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.

20.4.Transfer, Leave of Absence.

  For purposes of the Plan, a transfer of an Employee from the Company to an
Affiliate or Subsidiary (or, for purposes of any ISO granted under the Plan,
only a Subsidiary), or vice versa, or from one Affiliate or Subsidiary to
another (or in the case of an ISO, only from one Subsidiary to another), and a
leave of absence, duly authorized in writing by the Company or a Subsidiary or
Affiliate, shall not be deemed a Termination of the Employee for purposes of the
Plan or with respect to any Award (in the case of ISOs, to the extent permitted
by the Code).  The Committee shall have the discretion to determine the effects
upon any Award, upon an individual’s status as an Employee or Non-Employee
Director for purposes of the Plan (including whether a Participant shall be
deemed to have experienced a Termination or other change in status) and upon the
exercisability, vesting, termination or expiration of any Award in the case
of:  (a) any Participant who is employed by an entity that ceases to be an
Affiliate or Subsidiary (whether due to a spin-off or otherwise), (b) any
transfer of a Participant between locations of employment with the Company, an
Affiliate, and/or Subsidiary or between the Company, an Affiliate or Subsidiary
or between Affiliates or Subsidiaries, (c) any leave of absence of a
Participant, (d) any change in a Participant’s status from an Employee to a
Non-Employee Director, or vice versa; and (e) upon approval by the Committee,
any Employee who experiences a Termination but becomes employed by a
partnership, joint venture, corporation or other entity not meeting the
requirements of an Affiliate or Subsidiary, subject, in each case, to the
requirements of Code Section 422 applicable to any ISOs and Code Section 409A
applicable to any Options and SARs.

20.5.Exercise and Payment of Awards.

  An Award shall be deemed exercised or claimed when the Secretary of the
Company or any other Company official or other person designated by the
Committee for such purpose receives appropriate written notice from a
Participant, in form acceptable to the Committee, together with payment of the
applicable Option Price, Grant Price or other purchase price, if any, and
compliance with Article XVII, in accordance with the Plan and such Participant’s
Award Agreement.

20.6.Deferrals.

  To the extent provided in the Award Agreement, the Committee may permit or
require a Participant to defer such Participant’s receipt of the payment of cash
or the delivery of Shares that would otherwise be due to such Participant by
virtue of the lapse or waiver of the Period of Restriction or other restrictions
with respect to Restricted Stock or  the payment or satisfaction of Restricted
Stock Units, Performance Units, Performance Shares, or Other Stock-Based
Awards.  If any such deferral election is required or permitted, (a) such
deferral shall represent an unfunded and unsecured obligation of the Company and
shall not confer the rights of a shareholder unless and until Shares are issued
thereunder; (b) the number of

 

 

-39-

 

 

--------------------------------------------------------------------------------

 

Shares subject to such deferral shall, until settlement thereof, be subject to
adjustment pursuant to Section 4.3; and (c) the Committee shall establish rules
and procedures for such deferrals and payment or settlement thereof, which may
be in cash, Shares or any combination thereof, and such deferrals may be
governed by the terms and conditions of any deferred compensation plan of the
Company or Affiliate specified by the Committee for such
purpose.  Notwithstanding any provisions of the Plan to the contrary, in no
event shall any deferral under this Section 20.6 be permitted if the Committee
determines that such deferral would result in the imposition of additional tax
under Code Section 409A.

20.7.Loans.

  The Company may, in the discretion of the Committee, extend one or more loans
to Participants in connection with the exercise or receipt of an Award granted
to any such Participant; provided, however, that the Company shall not extend
loans to any Participant if prohibited by law or the rules of any stock exchange
or quotation system on which the Company’s securities are listed.  The terms and
conditions of any such loan shall be established by the Committee.

20.8.No Effect on Other Plans.

  Neither the adoption of the Plan nor anything contained herein shall affect
any other compensation or incentive plans or arrangements of the Company or any
Subsidiary or Affiliate, or prevent or limit the right of the Company or any
Subsidiary or Affiliate to establish any other forms of incentives or
compensation for their directors, officers or eligible employees or grant or
assume options or other rights otherwise than under the Plan.

20.9.Section 16 of Exchange Act and Code Section 162(m).

  Unless otherwise stated in the Award Agreement, notwithstanding any other
provision of the Plan, any Award granted to an Insider shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including Rule 16b-3) that are requirements for the
application of such exemptive rule, and the Plan and the Award Agreement shall
be deemed amended to the extent necessary to conform to such
limitations.  Furthermore, notwithstanding any other provision of the Plan or an
Award Agreement, any Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be subject to any applicable limitations
set forth in Code Section 162(m) or any regulations or rulings issued thereunder
(including any amendment to the foregoing) that are requirements for
qualification as “other performance-based compensation” as described in Code
Section 162(m)(4)(C), and the Plan and the Award Agreement shall be deemed
amended to the extent necessary to conform to such requirements and no action of
the Committee that would cause such Award not to so qualify shall be
effective.  

20.10.Requirements of Law; Limitations on Awards.  

(a)The granting of Awards and the issuance of Shares under the Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

(b)If at any time the Committee shall determine, in its discretion, that the
listing, registration and/or qualification of Shares upon any securities
exchange or under any state, Federal or non-United States law, or the consent or
approval of any

 

 

-40-

 

 

--------------------------------------------------------------------------------

 

governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the sale or purchase of Shares hereunder, the Company shall
have no obligation to allow the grant, exercise or payment of any Award, or to
issue or deliver evidence of title for Shares issued under the Plan, in whole or
in part, unless and until such listing, registration, qualification, consent
and/or approval shall have been effected or obtained, or otherwise provided for,
free of any conditions not acceptable to the Committee.

(c)If at any time counsel to the Company shall be of the opinion that any sale
or delivery of Shares pursuant to an Award is or may be in the circumstances
unlawful or result in the imposition of excise taxes on the Company or any
Subsidiary or Affiliate under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act, or otherwise with
respect to Shares or Awards and the right to exercise or payment of any Option
or Award shall be suspended until, in the opinion of such counsel, such sale or
delivery shall be lawful or will not result in the imposition of excise taxes on
the Company or any Subsidiary or Affiliate.  

(d)Upon termination of any period of suspension under this Section 20.10, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Shares available before such suspension
and as to the Shares which would otherwise have become available during the
period of such suspension, but no suspension shall extend the term of any Award.

(e)The Committee may require each person receiving Shares in connection with any
Award under the Plan to represent and agree with the Company in writing that
such person is acquiring such Shares for investment without a view to the
distribution thereof, and/or provide such other representations and agreements
as the Committee may prescribe.  The Committee, in its absolute discretion, may
impose such restrictions on the ownership and transferability of the Shares
purchasable or otherwise receivable by any person under any Award as it deems
appropriate.  Any such restrictions shall be set forth in the applicable Award
Agreement, and the certificates evidencing such shares may include any legend
that the Committee deems appropriate to reflect any such restrictions.

(f)An Award and any Shares received upon the exercise or payment of an Award
shall be subject to such other transfer and/or ownership restrictions and/or
legending requirements as the Committee may establish in its discretion and may
be referred to on the certificates evidencing such Shares, including
restrictions under applicable Federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.

20.11.Participants Deemed to Accept Plan.

  By accepting any benefit under the Plan, each Participant and each person
claiming under or through any such Participant shall be conclusively deemed to
have indicated their acceptance and ratification of, and consent to, all of

 

 

-41-

 

 

--------------------------------------------------------------------------------

 

the terms and conditions of the Plan and any action taken under the Plan by the
Board, the Committee or the Company, in any case in accordance with the terms
and conditions of the Plan.

20.12.Governing Law.

  The Plan and all Award Agreements and other agreements hereunder shall be
construed in accordance with and governed by the laws of the state of Delaware,
without giving effect to the choice of law principles thereof, except to the
extent superseded by applicable United States federal law.  Unless otherwise
provided in the Agreement, Participants are deemed to submit to the exclusive
jurisdiction and venue of the federal or state courts of Delaware, to resolve
any and all issues that may arise out of or relate to the Plan or any related
Award Agreement.

20.13.Plan Unfunded.

  The Plan shall be unfunded.  The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the issuance of Shares or the payment of cash upon exercise or payment of
any Award.  Proceeds from the sale of Shares pursuant to Options or other Awards
granted under the Plan shall constitute general funds of the Company.

20.14.Administration Costs.

  The Company shall bear all costs and expenses incurred in administering the
Plan, including expenses of issuing Shares pursuant to any Options or other
Awards granted hereunder.

20.15.Uncertificated Shares.

To the extent that the Plan provides for issuance of certificates to reflect the
transfer of Shares, the transfer of such Shares may nevertheless be effected on
a noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange.

20.16.No Fractional Shares.

An Option or other Award shall not be exercisable with respect to a fractional
Share or the lesser of fifty (50) shares or the full number of Shares then
subject to the Option or other Award.  No fractional Shares shall be issued upon
the exercise or payment of an Option or other Award.

20.17.Deferred Compensation.

If any Award would be considered deferred compensation as defined under Code
Section 409A and would fail to meet the requirements of Code Section 409A, then
such Award shall be null and void; provided, however, that the Committee may
permit deferrals of compensation pursuant to the terms of a Participant’s Award
Agreement, a separate plan, or a subplan which (in each case) meets the
requirements of Code Section 409A. Additionally, to the extent any Award is
subject to Code Section 409A, notwithstanding any provision herein to the
contrary, the Plan does not permit the acceleration of the time or schedule of
any distribution related to such Award, except as permitted by Code Section
409A.

20.18.Employees Based Outside of the United States.

  Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws or practices of countries other than the United States in which
the Company, any Affiliate, and/or any Subsidiary operates or has Employees or
Non-Employee Directors, the Committee, in its sole discretion, shall have the
power and authority to:  

 

(a)

Determine which Affiliates and Subsidiaries shall be covered by the Plan;

 

 

-42-

 

 

--------------------------------------------------------------------------------

 

 

(b)

Determine which Employees and/or Non-Employee Directors outside the United
States are eligible to participate in the Plan;

 

(c)

Grant Awards (including substitutes for Awards), and modify the terms and
conditions of any Awards, on such terms and conditions as the Committee
determines necessary or appropriate to permit participation in the Plan by
individuals otherwise eligible to so participate who are non-United States
nationals or employed outside the United States, or otherwise to comply with
applicable non-United States laws or conform to applicable requirements or
practices of jurisdictions outside the United States;

 

(d)

Establish subplans and adopt or modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20.18 by the Committee shall be attached to the Plan as appendices; and

 

(e)

Take any action, before or after an Award is made, that the Committee, in its
discretion, deems advisable to obtain approval or comply with any necessary
local government regulatory exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate any applicable law.

 

*

*

*

 

 

 

-43-

 

 